Exhibit 10.1

 

EXECUTION COPY

 

 

 

[g224062kk01i001.gif]

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

December 5, 2016

 

among

 

ALMOST FAMILY, INC.

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

CAPITAL ONE, NATIONAL ASSOCIATION
and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents

 

and

 

FIFTH THIRD BANK,
as Documentation Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners and Joint Lead Arrangers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE I Definitions

 

5

 

 

 

 

SECTION 1.01

Defined Terms

 

5

SECTION 1.02

Classification of Loans and Borrowings

 

30

SECTION 1.03

Terms Generally

 

30

SECTION 1.04

Accounting Terms; GAAP

 

31

SECTION 1.05

Status of Obligations

 

32

SECTION 1.06

Amendment and Restatement of the Existing Credit Agreement

 

32

 

 

 

 

ARTICLE II The Credits

 

32

 

 

 

 

SECTION 2.01

Commitments

 

32

SECTION 2.02

Loans and Borrowings

 

33

SECTION 2.03

Requests for Revolving Borrowings

 

33

SECTION 2.04

[Intentionally Omitted]

 

34

SECTION 2.05

Swingline Loans

 

34

SECTION 2.06

Letters of Credit

 

36

SECTION 2.07

Funding of Borrowings

 

40

SECTION 2.08

Interest Elections

 

40

SECTION 2.09

Termination and Reduction of Commitments

 

41

SECTION 2.10

Repayment of Loans; Evidence of Debt

 

42

SECTION 2.11

Prepayment of Loans

 

42

SECTION 2.12

Fees

 

43

SECTION 2.13

Interest

 

44

SECTION 2.14

Alternate Rate of Interest

 

44

SECTION 2.15

Increased Costs

 

45

SECTION 2.16

Break Funding Payments

 

46

SECTION 2.17

Taxes

 

46

SECTION 2.18

Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs

 

50

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

 

51

SECTION 2.20

Expansion Option

 

52

SECTION 2.21

Defaulting Lenders

 

53

SECTION 2.22

MIRE Events

 

55

 

 

 

 

ARTICLE III Representations and Warranties

 

55

 

 

 

 

SECTION 3.01

Organization; Powers

 

55

SECTION 3.02

Authorization: Enforceability

 

55

SECTION 3.03

Governmental Approvals; No Conflicts

 

56

SECTION 3.04

Financial Condition; No Material Adverse Change

 

56

SECTION 3.05

Properties

 

56

SECTION 3.06

Litigation and Environmental Matters

 

56

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

 

Page

 

 

 

 

SECTION 3.07

Compliance with Laws and Agreements

 

57

SECTION 3.08

Investment Company Status

 

57

SECTION 3.09

Taxes

 

57

SECTION 3.10

ERISA

 

58

SECTION 3.11

Disclosure

 

58

SECTION 3.12

Anti-Corruption Laws and Sanctions

 

58

SECTION 3.13

Federal Reserve Regulations

 

58

SECTION 3.14

Solvency

 

58

SECTION 3.15

Security Interest in Collateral

 

59

SECTION 3.16

EEA Financial Institution

 

59

 

 

 

 

ARTICLE IV Conditions

 

59

 

 

 

 

SECTION 4.01

Effective Date

 

59

SECTION 4.02

Revolving Commitment Increase Date

 

60

SECTION 4.03

Each Credit Event

 

61

 

 

 

 

ARTICLE V Affirmative Covenants

 

61

 

 

 

 

SECTION 5.01

Financial Statements and Other Information

 

62

SECTION 5.02

Notices of Material Events

 

63

SECTION 5.03

Existence; Conduct of Business

 

63

SECTION 5.04

Payment of Obligations

 

63

SECTION 5.05

Maintenance of Properties; Insurance

 

63

SECTION 5.06

Books and Records; Inspection Rights

 

64

SECTION 5.07

Compliance with Laws

 

64

SECTION 5.08

Use of Proceeds and Letters of Credit

 

64

SECTION 5.09

Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances

 

65

SECTION 5.10

Cash Management Systems

 

67

 

 

 

 

ARTICLE VI Negative Covenants

 

68

 

 

 

 

SECTION 6.01

Indebtedness

 

68

SECTION 6.02

Liens

 

69

SECTION 6.03

Fundamental Changes and Asset Sales

 

69

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

 

70

SECTION 6.05

Swap Agreements

 

71

SECTION 6.06

Restricted Payments

 

71

SECTION 6.07

Transactions with Affiliates

 

71

SECTION 6.08

Restrictive Agreements

 

71

SECTION 6.09

Grant of Lien on After-Acquired Eligible Real Estate Collateral

 

72

SECTION 6.10

Financial Covenants

 

72

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

 

Page

 

 

 

 

ARTICLE VII Events of Default

 

72

 

 

 

ARTICLE VIII The Administrative Agent

 

75

 

 

 

ARTICLE IX Miscellaneous

 

79

 

 

 

 

SECTION 9.01

Notices

 

79

SECTION 9.02

Waivers; Amendments

 

81

SECTION 9.03

Expenses; Indemnity; Damage Waiver

 

83

SECTION 9.04

Successors and Assigns

 

84

SECTION 9.05

Survival

 

87

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

 

88

SECTION 9.07

Severability

 

88

SECTION 9.08

Right of Setoff

 

88

SECTION 9.09

Governing Law; Jurisdiction: Consent to Service of Process

 

89

SECTION 9.10

WAIVER OF JURY TRIAL

 

89

SECTION 9.11

Headings

 

89

SECTION 9.12

Confidentiality

 

89

SECTION 9.13

USA PATRIOT Act

 

90

SECTION 9.14

Appointment for Perfection

 

91

SECTION 9.15

Releases of Subsidiary Guarantors

 

91

SECTION 9.16

Interest Rate Limitation

 

91

SECTION 9.17

No Advisory or Fiduciary Responsibility

 

92

SECTION 9.18

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

92

 

 

 

 

ARTICLE X Borrower Guarantee

 

93

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 2.01 – Commitments

 

 

Schedule 3.01 – Subsidiaries

 

 

Schedule 3.06 – Disclosed Matters

 

 

Schedule 6.01 – Existing Indebtedness

 

 

Schedule 6.02 – Existing Liens

 

 

Schedule 6.08 – Existing Restrictions

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A – Form of Assignment and Assumption

 

 

Exhibit B – Form of Compliance Certificate

 

 

Exhibit C – Form of Increasing Lender Supplement

 

 

Exhibit D – Form of Augmenting Lender Supplement

 

 

Exhibit E – List of Closing Documents

 

 

Exhibit F-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

 

 

Exhibit F-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

 

 

Exhibit F-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

 

 

Exhibit F-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

 

 

Exhibit G-1 – Form of Borrowing Request

 

 

Exhibit G-2 – Form of Interest Election Request

 

 

Exhibit H – Form of Note

 

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 5, 2016 among (i)
ALMOST FAMILY INC.,  a Delaware corporation (“Borrower”), (ii) the LENDERS from
time to time party hereto and (iii) JPMORGAN CHASE BANK, N.A., as Administrative
Agent and the Issuing Bank.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01           Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below, each reference to an Article, Section,
Exhibit, Schedule or Rider shall mean and be deemed to refer to an Article or
Section of, or an Exhibit, Schedule or Rider to, this Agreement unless expressly
otherwise indicated, and all such Exhibits, Schedules and Riders are hereby
incorporated by reference in this Agreement:

 

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Borrower and its Subsidiaries, including the
unpaid portion of the obligation of a customer of the Borrower or any of its
Subsidiaries in respect of inventory purchased by and shipped to such customer
and/or the rendition of services by the Borrower or such Subsidiary, as stated
on the respective invoice of the Borrower or such Subsidiary, net of any
credits, rebates or offsets owed to such customer.

 

“Account Debtor” means the customer of the Borrower or any of its Subsidiaries
who is obligated on or under an Account.

 

“Acquirer” means, as applicable, Borrower or a Subsidiary Guarantor of Borrower
making or intending to make an Acquisition.

 

“Acquisition” means the acquisition by a Person of all or substantially all of
the assets of or Equity Interest in another Person.

 

“Acquisition Consideration” means the aggregate amount of the consideration,
including cash as well as any Indebtedness of a Target Person assumed by an
Acquirer, paid by the Acquirer for the Acquisition.

 

“Acquisition Information Threshold Amount” means $50,000,000.

 

“Acquired EBITDA” means the proforma EBITDA projected to be generated by a
Target Person during a Proforma Calculation Period (including, without
limitation, any proforma adjustments arising out of cost savings and synergies
projected to result from the combination of the operations of the Target Person
with the operations of the Borrower and its Subsidiaries), as determined
pursuant to the Proforma Acquisition Information and otherwise substantiated to
the satisfaction of Administrative Agent in its sole discretion; provided,
however, that for purposes of calculating Adjusted EBITDA the actual EBITDA of
the Target Person during any Proforma Calculation Quarter shall be substituted
for the Acquired EBITDA of the Target Person for that Proforma Calculation
Quarter as of the last day of the

 

5

--------------------------------------------------------------------------------


 

Proforma Calculation Quarter.  The Acquired EBITDA for each Target Person shall
be determined and stipulated in the Compliance Certificate in accordance with
the provisions of this Agreement.

 

“Adjusted EBITDA” means the sum of (i) EBITDA plus (ii) Acquired EBITDA;
provided that, if the period in respect of which EBITDA and Acquired EBITDA are
calculated ends on or after March 31, 2017, the aggregate amount of
extraordinary or non-recurring “cash” losses added back to EBITDA and Acquired
EBITDA in respect of such period shall not exceed fifteen percent (15%) of
Adjusted EBITDA for such period (as calculated after giving effect to all
add-backs to EBITDA and Acquired EBITDA of extraordinary or non-recurring “cash”
losses).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Administrative Agent for the Lenders pursuant to Article VIII, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$225,000,000; provided that, on and after the Revolving Commitment Increase
Date, the Aggregate Commitment shall be increased from $225,000,000 to
$350,000,000.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day.  Any change in the Alternate Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate, respectively.

 

“Agreement” means this Amended and Restated Credit Agreement, including the
Exhibits, Schedules and Riders hereto, as it may be amended, renewed, modified
or restated and in effect from time to time.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

 

6

--------------------------------------------------------------------------------


 

“Applicable Calculation Period” means each period of the most recent four (4)
consecutive complete fiscal quarters of Borrower that ends on the last day of a
fiscal quarter of Borrower and for which Applicable Financial Statements have
been delivered to the Administrative Agent.

 

“Applicable Financial Statements” means consolidated financial statements of the
Borrower delivered pursuant to Section 5.01 covering the Applicable Calculation
Period.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that in
the case of Section 2.21 when a Defaulting Lender shall exist “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee”, as the case may be, based
upon the Leverage Ratio applicable on such date:

 

 

 

Leverage Ratio:

 

Eurodollar
Spread

 

ABR
Spread

 

Commitment Fee

 

Category 1:

 

< 1.00 to 1.00

 

1.50

%

0.50

%

0.20

%

Category 2:

 

> 1.00 to 1.00 but
< 1.50 to 1.00

 

1.75

%

0.75

%

0.25

%

Category 3:

 

> 1.50 to 1.00 but
< 2.00 to 1.00

 

2.00

%

1.00

%

0.30

%

Category 4:

 

> 2.00 to 1.00 but
< 2.50 to 1.00

 

2.25

%

1.25

%

0.35

%

Category 5:

 

> 2.50 to 1.00 but
< 3.00 to 1.00

 

2.50

%

1.50

%

0.40

%

Category 6:

 

> 3.00 to 1.00

 

2.75

%

1.75

%

0.45

%

 

For purposes of the foregoing,

 

(i)            if at any time the Borrower fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.01, Category 6
shall be deemed applicable for the period commencing three (3) Business Days
after the required date of delivery and ending on the date which is three (3)
Business Days after the Financials are actually delivered, after which the
Category shall be determined in accordance with the table above as applicable;

 

(ii)           adjustments, if any, to the Category then in effect shall be
effective three (3) Business Days after the Administrative Agent has received
the applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

7

--------------------------------------------------------------------------------


 

(iii)          notwithstanding the foregoing, Category 6 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Borrower’s first full fiscal quarter ending after the Effective Date and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:  (a)
credit cards for commercial customers (including, without limitation, commercial
credit cards and purchasing cards), (b) stored value cards, (c) merchant
processing services and (d) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, any direct debit scheme or arrangement, overdrafts and interstate
depository network services).

 

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator,

 

8

--------------------------------------------------------------------------------


 

custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest or the acquisition of any
ownership interest in such Person by a Governmental Authority or instrumentality
thereof, provided, further, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit G (or such
other form as the Administrative Agent may agree to in its sole discretion).

 

“Business Day” means any day that is not a Saturday Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed; provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollars in the London interbank market.

 

“Calculation Date” means the last day of each Applicable Calculation Period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veterans Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veterans Affairs, and all laws, rules, regulations,
manuals, orders, or requirements pertaining to such program.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; (b)
occupation at any time of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were not (i) directors of
the Borrower on the date of this Agreement or (ii) nominated or appointed by the
board of directors of the Borrower or (c) the acquisition of direct or indirect
Control of the Borrower by any Person or group.

 

9

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations;
provided that, in no case shall the “Collateral” include any Excluded Assets.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages and all other agreements, instruments and documents
executed in connection with this Agreement that are intended to create, perfect
or evidence Liens to secure the Secured Obligations, including, without
limitation, all other security agreements, pledge agreements, mortgages, deeds
of trust, loan agreements, notes, guarantees, subordination agreements, pledges,
powers of attorney, consents, assignments, contracts, fee letters, notices,
leases, financing statements and all other written matter whether heretofore,
now, or hereafter executed by the Borrower or any of its Subsidiaries and
delivered to the Administrative Agent.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20, and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
(and each Lender’s increased Commitment on the Revolving Commitment Increase
Date) is set forth on Schedule 2.01, or in the Assignment and Assumption or
other documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

10

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a Certificate substantially in the form of
Exhibit C (or such other form as the Administrative Agent may agree in its sole
discretion).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting by contract or otherwise.  The terms
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to Administrative
Agent, among Administrative Agent, the financial institution or other Person at
which such account is maintained or with which such entitlement or contract is
carried and the Loan Party maintaining such account or owning such entitlement
or contract, effective to grant “control” (within the meaning of Articles 8 and
9 under the applicable UCC) over such account to Administrative Agent.

 

“Co-Syndication Agents” means collectively, Bank of America, N.A. and Capital
One, National Association in their capacity as co-syndication agents for the
credit facility evidenced by this Agreement.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans,(ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action.

 

11

--------------------------------------------------------------------------------


 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Documentation Agent” means Fifth Third Bank in its capacity as documentation
agent for the credit facility evidenced by this Agreement.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary that is incorporated or otherwise
organized under the laws of a state of the United States of America or the
District of Columbia.

 

“EBITDA” means, for any period, without duplication, the total of the following
for Borrower on a consolidated basis, each calculated for such period: (1) net
income determined in accordance with GAAP; plus, to the extent included in the
calculation of net income, (2) the sum of (a) income and franchise taxes paid or
accrued; (b) interest expense, net of interest income, paid or accrued; (c)
amortization and depreciation expense; (d) extraordinary or non-recurring “cash”
losses, the inclusion of which is reasonably acceptable to the Administrative
Agent; (e) non-cash charges, expenses or losses; and (f) non-recurring
out-of-pocket transactional fees, costs and expenses relating to Permitted
Acquisitions (including the Vulcan Acquisition), including legal fees, advisory
fees, upfront financing fees and severance, retention and other employee-related
costs; less, to the extent included in the calculation of net income, (3) the
sum of (a) the income of any Person (other than Subsidiaries of Borrower) in
which any Borrower or a wholly owned Subsidiary of a Borrower has an ownership
interest except to the extent such income is received by Borrower or such
wholly-owned Subsidiary in a cash distribution during such period; (b) gains
from sales or other dispositions of assets (other than Inventory in the normal
course of business); (c) extraordinary or non-recurring gains and (d) any cash
payments made during such period in respect of items described in clause (2)(e)
above subsequent to the fiscal quarter in which the relevant non-cash charges,
expenses or losses were incurred.

 

“EBITDAR” means, for any period, the sum of Adjusted EBITDA plus Rent Expense.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

12

--------------------------------------------------------------------------------


 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Eligible Real Estate Collateral” means real estate in which a Loan Party is
vested with a fee simple interest, or a lease of real estate by a Loan Party as
a tenant under such lease having a remaining unexpired term (assuming all
options contained in the lease for extension of the term were exercised by the
Loan Party) of 20 years or more.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the

 

13

--------------------------------------------------------------------------------


 

incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal of the Borrower or any of its
ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Account” has the meaning assigned to such term in Section 5.10(a).

 

“Excluded Assets” means, collectively:

 

(a) any Excluded Real Estate Collateral;

 

(b) any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.  § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act of an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;

 

(c) margin stock (within the meaning of Regulation U issued by the Board); and

 

(d) Equity Interests in any Foreign Subsidiary, other than pledges of 65% of the
issued and outstanding Equity Interests in any Foreign Subsidiary directly owned
by any Loan Party.

 

Notwithstanding the foregoing, “Excluded Assets” shall not include any proceeds,
products, substitutions or replacements of Excluded Assets (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Assets).

 

“Excluded Real Estate Collateral” means (a) Eligible Real Estate Collateral
having a fair market value, as determined by Administrative Agent in a
commercially reasonable manner based on information sufficient to make such a
determination provided to the Administrative Agent by Borrower, of less than
$5,000,000 and (b) Eligible Real Estate Collateral having a fair market value
determined as aforesaid of less than $2,000,000, if the aggregate fair market
value of all Excluded Real Estate Collateral after giving effect to the
ownership or lease thereof would exceed $10,000,000.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by

 

14

--------------------------------------------------------------------------------


 

virtue of such Loan Party’s failure for any reason to constitute an ECP at the
time the Guarantee of such Loan Party or the grant of such security interest
becomes or would become effective with respect to such Specified Swap
Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 2, 2010 by and among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as amended, restated,
supplemented or otherwise modified prior to the Effective Date.

 

“Existing Letters of Credit” has the meaning assigned to such term in Section
2.06(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

“Financial Covenants” means those financial covenants set forth in Section 6.10.

 

“Financial Officer” means the chief financial officer, chief accounting officer,
treasurer or controller of the Borrower.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) or any successor statute
thereto, as in effect from time to time, (ii) the Flood

 

15

--------------------------------------------------------------------------------


 

Insurance Reform Act of 2004 or any successor statute thereto, as in effect from
time to time and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 or
any successor statute thereto, as in effect from time to time.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Governmental Payor” means Medicare, Medicaid, TRICARE, CHAMPVA, any state
health plan adopted pursuant to Title XIX of the Social Security Act, any other
state or federal health care program and any other Governmental Authority which
presently or in the future maintains a Third Party Payor Program.

 

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of the Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Impacted Lender” means, at any time, Bank of America, N.A., if such entity is a
Lender at such time.  It is understood and agreed that if Bank of America, N.A.
ceases to be a Lender hereunder then there shall no longer be an Impacted Lender
hereunder and all consent or approval rights of the Impacted Lender set forth in
this Agreement shall no longer be required.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

16

--------------------------------------------------------------------------------


 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including Subordinated Indebtedness) or with
respect to deposits or advances of any kind, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and(j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

 

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

 

“Information Memorandum” means the Confidential Information Memorandum dated
October 2016 relating to the Borrower and the Transactions.

 

“Intellectual Property” means all present and future designs, patents, patent
rights and applications therefor, trademarks and registrations or applications
therefor, trade names, inventions, copyrights and all applications and
registrations therefor, software or computer programs, license rights, trade
secrets, methods, processes, know-how, drawings, specifications, descriptions,
and all memoranda, notes and records with respect to any research and
development, whether now owned or hereafter acquired, all goodwill associated
with any of the foregoing, and proceeds of all of the foregoing, including,
without limitation, proceeds of insurance policies thereon.

 

“Interest Coverage Ratio” means the ratio of (i) EBITDAR as of the last day of
an Applicable Calculation Period divided by (ii) the sum of (x) Interest Expense
and (y) Rent Expense during the Applicable Calculation Period ending on such
date.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in the form
attached as Exhibit G-2.

 

“Interest Expense” means, with reference to any period, the interest expense
(including without limitation interest expense under Capital Lease Obligations
that is treated as interest in accordance with GAAP) of the Borrower and its
Subsidiaries calculated on a consolidated basis for such period with respect to
all outstanding Indebtedness of the Borrower and its Subsidiaries allocable to
such

 

17

--------------------------------------------------------------------------------


 

period in accordance with GAAP (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers acceptance financing and net costs under interest rate Swap Agreements
to the extent such net costs are allocable to such period in accordance with
GAAP).

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for
Dollars) that is shorter than the Impacted Interest Period and (b) the LIBOR
Screen Rate for the shortest period (for which the LIBOR Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
at such time.

 

“IRS” means the United States Internal Revenue Service.

 

“Inventory” means all “inventory” (as defined in the UCC), including, without
limitation, finished goods, raw materials, work in process and other materials
and supplies used or consumed in a Person’s business, and goods which are
returned or repossessed.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A. in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

18

--------------------------------------------------------------------------------


 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Bank.

 

“Letter of Credit” means any letter of credit issued pursuant to this
Agreement.  The term shall be deemed to include all letters of credit issued by
JPMorgan Chase Bank, N.A. in connection with the Existing Credit Agreement that
are outstanding as of the Effective Date.

 

“Leverage Ratio” means the ratio of Total Funded Debt as of the last day of an
Applicable Calculation Period divided by Adjusted EBITDA during the Applicable
Calculation Period ending on such date.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.  It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Limited Conditionality Provision” means that, to the extent any Collateral
(including the grant or perfection of any security interest therein) is not or
cannot be provided on the Revolving Commitment Increase Date (other than the
grant and perfection of security interests (x) in assets of the

 

19

--------------------------------------------------------------------------------


 

Borrower and any other Loan Party with respect to which a Lien may be perfected
solely by the filing of a financing statement under the UCC, (y) by intellectual
property filings with the United States Patent and Trademark Office or the
United States Copyright Office or (z) Equity Interests in any Subsidiary of any
Loan Party with respect to which a Lien may be perfected by the delivery of
certificates representing such Equity Interests (to the extent required to be
pledged under the Loan Documents and received by the Borrower after its use of
commercially reasonable efforts to do so)) after the Borrower’s use of
commercially reasonable efforts to do so or without undue burden or expense,
then the provision of such Collateral (including the grant or perfection of any
security interest therein) shall not constitute a condition precedent to the
effectiveness of the increase in Commitments on the Revolving Commitment
Increase Date and, notwithstanding any provisions set forth in Section 5.09 to
the contrary, such Collateral shall not be required to be provided (including
the grant and perfection of any security interest therein) until the sixtieth
(60th) day following the Revolving Commitment Increase Date (or such later date
as may be agreed upon by the Administrative Agent in its reasonable discretion).

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, the Collateral Documents,
the Subsidiary Guaranty, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby.  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or any other Loan
Document or (c) the rights of or benefits available to the Lenders under this
Agreement and the other Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means December 3, 2021.

 

“Medicaid” means the Medicaid program established and governed by Title XIX of
the Social Security Act (codified as 42 U.S.C.A. §1396 et. seq.) as amended from
time to time.

 

20

--------------------------------------------------------------------------------


 

“Medicare” means the Medicare program established and governed by Title XVIII of
the Social Security Act (codified as 42 U.S.C.A. §1395 et. seq.) as amended from
time to time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.

 

“Mortgaged Property” means any real, personal or mixed property owned by a Loan
Party that is subject to a Mortgage.

 

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, ALTA surveys, appraisals,
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are requested by,
and in form and substance reasonably acceptable to, the Administrative Agent
from time to time.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Worth” means, as of any date of determination, the stockholders’ equity of
the Borrower and its Subsidiaries as of such date calculated on a consolidated
basis in accordance with GAAP.

 

“Note” means a promissory note payable to the order of each Lender evidencing
its Applicable Percentage of the Revolving Loan.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan

 

21

--------------------------------------------------------------------------------


 

Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Account” has the meaning assigned to such term in Section 5.10(b).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition of a Target Person by an Acquirer
that satisfies each of the following requirements:

 

(a) no Default or Event of Default shall have occurred and be continuing or
would arise after giving effect (including pro forma effect) thereto;

 

(b) either (i) the Leverage Ratio after giving effect (including pro forma
effect) to the Acquisition shall not exceed 3.00 to 1.00 and, if the Acquisition
Consideration paid by the Acquirer in respect of such Acquisition exceeds the
Acquisition Information Threshold Amount, the Borrower shall have delivered a
certificate of a Financial Officer, in form reasonably satisfactory to the
Administrative Agent, reflecting the calculation of such Leverage Ratio or (ii)
the aggregate amount of the Acquisition Consideration paid by all Acquirers for
Permitted Acquisitions during the fiscal year of the Borrower in

 

22

--------------------------------------------------------------------------------


 

which the Acquisition occurs, including after given effect to the Acquisition in
question, does not exceed $75,000,000; and

 

(c) if the Acquisition Consideration paid by the Acquirer in respect of such
Acquisition exceeds the Acquisition Information Threshold Amount, on or prior to
the consummation of such Acquisition, the Borrower shall have furnished the
requisite Proforma Acquisition Information to the Administrative Agent and each
of the Lenders.

 

“Permitted Encumbrances” means:

 

(a)           Liens granted to the Administrative Agent securing all or any
portion of the Secured Obligations;

 

(b)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(c)           Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(d)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(e)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(f)            judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and

 

(g)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary.

 

provided that, except as described in clause (a) of this definition and except
as may be set forth in Schedule 6.02, the term “Permitted Encumbrances” shall
not include any Lien securing Indebtedness.

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed

 

23

--------------------------------------------------------------------------------


 

with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

 

(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Pledge Agreement” means that certain Amended and Restated Pledge Agreement
(including any and all supplements thereto), dated as of the Effective Date,
between certain of the Loan Parties and the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, and any other
pledge agreement entered into after the date of this Agreement by any other Loan
Party (as required by this Agreement or any other Loan Document), or any other
Person, as the same may be amended, restated or otherwise modified from time to
time.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Proforma Acquisition Information” means (i) historical financial statements for
the Target Person, (ii) without limitation of the foregoing clause (i), the
actual financial statements for the Target Person solely, together with proforma
consolidated financial statements of Borrower and the Target Person for the
Proforma Calculation Period, which shall include the effect of any Indebtedness
to be incurred or acquired by Borrower in conjunction with the Acquisition as
well as the results of the operations of the Target Person, assuming the Target
Person had been made a Subsidiary of Borrower at the inception of the Proforma
Calculation Period, containing such other assumptions as are in accordance with
GAAP, and reflecting compliance with the Financial Covenants after giving effect
to the Acquisition, and (iii) such other information concerning the proposed
Acquisition as the Administrative Agent shall request, including but not limited
to due diligence information regarding the Target Person developed by Borrower’s
management or outside auditors and Medicare and Medicaid audit reports.

 

“Proforma Calculation Period” means four (4) consecutive complete fiscal
quarters of Borrower commencing with the fiscal quarter during which the
Acquisition of a Target Person by an Acquirer occurs.

 

24

--------------------------------------------------------------------------------


 

“Proforma Calculation Quarter” means each fiscal quarter of Borrower, or portion
thereof, included within a Proforma Calculation Period.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

 

“Rent Expense” means rent expense, determined in accordance with GAAP, incurred
with respect to real property.

 

“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing in aggregate
greater than fifty percent (50%) of the sum of the total Revolving Credit
Exposures and unused Commitments at such time; provided that for all purposes
after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, then, as to each Lender, clause (a) of the
definition of Swingline Exposure shall only be applicable for purposes of
determining its Revolving Credit Exposure to the extent such Lender shall have
funded its participation in the outstanding Swingline Loans to the extent
required under Section 2.05(c).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and Swingline Exposure at such time.

 

“Revolving Commitment Increase Date” means the date on which the conditions
specified in Section 4.02 are satisfied (or waived in accordance with Section
9.02).

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means S&P Global Ratings, a Standard and Poor’s Financial Services LLC
business or any successor thereto.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a

 

25

--------------------------------------------------------------------------------


 

Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

 

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Borrower or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Agreement” means that certain Amended and Restated Security Agreement
(including any and all supplements thereto), dated as of the Effective Date,
between the Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, and any other pledge or
security agreement entered into after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, as the same may be amended, restated or otherwise modified from
time to time.

 

“Segregated Governmental Account” means a deposit account of a Loan Party
maintained in accordance with the requirements of Section 5.10, the only funds
on deposit in which constitute the direct proceeds of Medicare and/or Medicaid
payments made by Governmental Payors.

 

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement; provided that the definition of “Specified Ancillary
Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

 

“Specified Representations” means the representations and warranties set forth
in Sections 3.01, 3.02, 3.03(b) (with respect to no violation of the charter,
by-laws or other organizational

 

26

--------------------------------------------------------------------------------


 

documents of the Company or any other Loan Party), 3.08, 3.13, 3.14 and 3.15
(subject to the Limited Conditionality Provision) of this Agreement.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the Board.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary that is a party to the Subsidiary
Guaranty.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any

 

27

--------------------------------------------------------------------------------


 

Swap Agreement permitted hereunder with a Lender or an Affiliate of a Lender,
and (b) any cancellations, buy backs, reversals, terminations or assignments of
any Swap Agreement transaction.

 

“Sweep Agreement” has the meaning assigned to such term in Section 5.10(b).

 

“Swingline Commitment” means $15,000,000.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Target Person” means a Person engaged in a line of business of the type or
closely related to the type conducted by an Acquirer as of the date of execution
of this Agreement or business reasonably related thereto (which shall be deemed
for purposes of this Agreement to include the provision of hospice care), the
assets or stock of which such Acquirer desires to acquire pursuant to a
non-hostile Acquisition.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Third Party Payor” means any Governmental Payor, Blue Cross and/or Blue Shield,
private insurers, managed care plans, and any other person or entity which
presently or in the future maintains Third Party Payor Programs.

 

“Third Party Payor Programs” means all payment or reimbursement programs,
sponsored or maintained by any Third Party Payor, in which any Loan Party or any
Subsidiary participates.

 

“Total Funded Debt” means the sum of Indebtedness plus mandatorily redeemable
preferred stock.

 

“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Lenders’ Revolving Loans, their LC Exposure and their
Swingline Exposure at such time; provided, that clause (a) of the definition of
Swingline Exposure shall only be applicable to the extent Lenders shall have
funded their respective participations in the outstanding Swingline Loans

 

“Transaction Costs” means any fees or expenses incurred or paid by the Borrower
or any Subsidiary in connection with the Transactions, this Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby.

 

28

--------------------------------------------------------------------------------


 

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents to which it is a party, the borrowing
of Loans and other credit extensions, the use of the proceeds thereof, the
issuance of Letters of Credit hereunder and the granting of Liens by the Loan
Parties under the Loan Documents, (b) the consummation of the Vulcan Acquisition
and the other transactions contemplated by the Vulcan Acquisition Agreement, (c)
the termination and cancellation of the Existing Credit Agreement and the
repayment of Indebtedness thereunder, (d) the consummation of any other
transactions in connection with the foregoing and (e) the payment of the fees
and expenses incurred in connection with any of the foregoing.

 

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, and all laws applicable to such programs.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Vulcan Acquisition” means the acquisition by National Health Industries, Inc.,
a wholly-owned Subsidiary of the Borrower, of eighty percent (80%) of the
membership interests in Community Health United Home Care, LLC pursuant to the
Vulcan Acquisition Agreement.

 

“Vulcan Acquisition Agreement” means that certain Equity Purchase Agreement,
dated as of October 14, 2016, by and among National Health Industries, Inc., the
Borrower, the Vulcan Seller and the Vulcan Target.

 

“Vulcan Acquisition Agreement Representations” means such of the representations
made by or on behalf of Vulcan Target in the Vulcan Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the
accuracy of any such representation is a condition to the Borrower’s (or any of
its affiliates’) obligations to close the Vulcan Acquisition under the Vulcan
Acquisition Agreement or the Borrower (or any of its affiliates) has the right
to terminate the Borrower (or any of its affiliates’) obligations under the
Vulcan Acquisition Agreement or decline to consummate the Vulcan Acquisition as
a result of a breach of such representations in the Vulcan Acquisition
Agreement.

 

29

--------------------------------------------------------------------------------


 

“Vulcan Expiration Date” means the earliest of (a) 5:00 p.m., New York City
time, on December 31, 2016, (b) the closing of the Vulcan Acquisition without
the use of Revolving Loans, (c) the abandonment of the Vulcan Acquisition by the
Borrower and (d) the termination of the Vulcan Acquisition Agreement prior to
closing of the Vulcan Acquisition or the termination of the Borrower’s (or any
of its Affiliates’) obligations under the Vulcan Acquisition Agreement to
consummate the Vulcan Acquisition in accordance with the terms thereof.

 

“Vulcan LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Vulcan Target, to be dated on or about the Revolving Commitment
Increase Date, by and between the Vulcan Seller and the Borrower, substantially
in the form set forth on Attachment A to the Vulcan Acquisition Agreement (as in
effect on the Effective Date), with such modifications thereto as may from time
to time be agreed to by the Administrative Agent.

 

“Vulcan Seller” means CHS/Community Health Systems, Inc., a Delaware
corporation, and its successors and assigns.

 

“Vulcan Target” means Community Health United Home Care, LLC, a Delaware limited
liability company to be renamed upon the consummation of the Vulcan Acquisition.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02           Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g.. a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g.. a
“Eurodollar Borrowing”) or by Class and Type (e.g.. a “Eurodollar Revolving
Borrowing”).

 

SECTION 1.03           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word “shall”. 
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d)

 

30

--------------------------------------------------------------------------------


 

the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (f) any reference in any
definition to the phrase “at any time” or “for any period” shall refer to the
same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

SECTION 1.04           Accounting Terms; GAAP.  (a)  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) any obligations relating to a lease that was accounted
for by such Person as an operating lease as of the Effective Date and any
similar lease entered into after the Effective Date by such Person (or any of
Subsidiary or Affiliate of such Person) shall be accounted for as obligations
relating to an operating lease and not as Capital Lease Obligations.

 

(b)  All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

 

31

--------------------------------------------------------------------------------


 

SECTION 1.05           Status of Obligations.  In the event that the Borrower or
any other Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness, the Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

 

SECTION 1.06              Amendment and Restatement of the Existing Credit
Agreement.  The parties to this Agreement agree that, upon (i) the execution and
delivery by each of the parties hereto of this Agreement and (ii) satisfaction
of the conditions set forth in Section 4.01, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement.  This
Agreement is not intended to and shall not constitute a novation.  All “Loans”
made and “Obligations” incurred under the Existing Credit Agreement which are
outstanding on the Effective Date shall continue as Loans and Obligations under
(and shall be governed by the terms of) this Agreement and the other Loan
Documents.  Without limiting the foregoing, upon the effectiveness hereof: (a)
the Administrative Agent shall make such reallocations, sales, assignments or
other relevant actions in respect of each Lender’s “Revolving Credit Exposure”
under the Existing Credit Agreement as are necessary in order that each such
Lender’s Revolving Credit Exposure and outstanding Loans hereunder reflects such
Lender’s Applicable Percentage of the outstanding aggregate Revolving Credit
Exposures on the Effective Date (without the necessity of executing and
delivering any Assignment and Assumption or the payment of any processing or
recordation fee), (b) the Borrower hereby agrees to compensate each Lender for
any and all losses, costs and expenses incurred by such Lender in connection
with the sale and assignment of any Eurodollar Loans (including the “Eurodollar
Loans” under the Existing Credit Agreement) and such reallocation described
above, in each case on the terms and in the manner set forth in Section 2.16
hereof, (c) the liens and security interests in favor of the Administrative
Agent for the benefit of the Secured Parties securing payment of the Secured
Obligations (and all filings with any Governmental Authority in connection
therewith) are in all respects continuing and in full force and effect with
respect to all Secured Obligations and (d) each of the Loan Parties reaffirms
the terms and conditions of the “Loan Documents” (as referred to and defined in
the Existing Credit Agreement) executed by it, as modified and/or restated by
the “Loan Documents” (as referred to and defined herein), and acknowledges and
agrees that each “Loan Document” (as referred to and defined in the Existing
Credit Agreement) executed by it, as modified and/or restated by the “Loan
Documents” (as referred to and defined herein), remains in full force and effect
and is hereby ratified, reaffirmed and confirmed.

 

ARTICLE II

 

The Credits

 

SECTION 2.01           Commitments.  Subject to the terms and conditions set
forth herein, each Lender (severally and not jointly) agrees to make Revolving
Loans to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result (after giving effect to any
application of proceeds of such Borrowing pursuant to Section 2.10(a)) in (a)
such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or
(b) the Total Revolving

 

32

--------------------------------------------------------------------------------


 

Credit Exposures exceeding the Aggregate Commitment.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02           Loans and Borrowings.

 

(a)           Each Revolving Loan (other than a Swingline Loan) shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.

 

(b)           Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000.  At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $25,000 and not less than $100,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $25,000 and not less than $100,000.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of four Eurodollar Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

SECTION 2.03           Requests for Revolving Borrowings.  To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time on the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)            the aggregate principal amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

33

--------------------------------------------------------------------------------


 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04           [Intentionally Omitted]

 

SECTION 2.05           Swingline Loans.

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender may in its sole discretion make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment, (ii) the Swingline Lender’s Revolving Credit Exposure
exceeding its Commitment or (iii) the Total Revolving Credit Exposures exceeding
the Aggregate Commitment; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent require the Lenders to acquire participations in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, promptly upon receipt of such notice from the Administrative Agent (and
in any event, if such notice is received by 12:00 noon, New York City time, on a
Business Day, no later than 5:00 p.m., New York City time, on such Business Day
and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Notwithstanding the foregoing, upon the occurrence of (i) the Maturity
Date, (ii) any Event of Default with respect to the Borrower described in clause
(h) or (i) of Article VII, (iii) the date on which the Loans are accelerated, or
(iv) the termination of the Commitments (each, a “Swingline Participation
Event”),

 

34

--------------------------------------------------------------------------------


 

each Lender shall be deemed to absolutely and unconditionally acquire
participations in all of the Swingline Loans outstanding at such time in an
amount equal to its Applicable Percentage of such Swingline Loans in each case
without notice or any further action from the Swingline Lender, any Lender or
the Administrative Agent.  Notwithstanding anything to the contrary set forth
above, each Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loans promptly upon the occurrence of
such Swingline Participation Event and the Administrative Agent giving notice to
such Revolving Lender of such Lender’s Applicable Percentage of such Swingline
Loan or Loans (and in any event, if such Swingline Participation Event occurs
and such notice is given by 12:00 noon, New York City time, on a Business Day,
by no later than 5:00 p.m., New York City time, on such Business Day, and if
such Swingline Participation Event occurs or such notice is given after 12:00
noon, New York City time, on a Business Day, by no later than 10:00 a.m., New
York City time, on the immediately succeeding Business Day).  Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender. 
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

(d)           The Swingline Lender may be replaced at any time by written
agreement among the Borrower, the Administrative Agent, the replaced Swingline
Lender and the successor Swingline Lender.  The Administrative Agent shall
notify the Lenders of any such replacement of the Swingline Lender.  At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
interest accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a).  From and after the effective date of any such replacement, (i)
the successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to Swingline Loans
made thereafter and (ii) references herein to the term “Swingline Lender” shall
be deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.

 

(e)           Subject to the appointment and acceptance of a successor Swingline
Lender, the Swingline Lender may resign as a Swingline Lender at any time upon
thirty (30) days’ prior written notice to the Administrative Agent, the Borrower
and the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.05(d) above.

 

35

--------------------------------------------------------------------------------


 

SECTION 2.06           Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit denominated in
Dollars as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period. 
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  Notwithstanding anything herein
to the contrary, the Issuing Bank shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement.  The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit). 
The letters of credit issued, or deemed to be issued, under the Existing Credit
Agreement (the “Existing Credit Agreement”) shall be deemed to be “Letters of
Credit” issued on the Effective Date for all purposes of the Loan Documents.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, but in any event no less than
three (3) Business Days) a notice requesting the issuance of a Letter of Credit,
or identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the amount of the LC Exposure shall not exceed $30,000,000, (ii)
the Total Revolving Credit Exposures shall not exceed the Aggregate Commitment
and (iii) each Lender’s Revolving Credit Exposure shall not exceed such Lender’s
Commitment.

 

(c)           Expiration Date.  Each Letter of Credit shall expire (or be
subject to termination by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date;
provided that any Letter of Credit with a one-year tenor may contain customary
automatic renewal provisions agreed upon by the Borrower and the Issuing Bank
that provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referenced in clause (ii) above),
subject to a right on the part of the Issuing Bank to

 

36

--------------------------------------------------------------------------------


 

prevent any such renewal from occurring by giving notice to the beneficiary in
advance of any such renewal.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the amount equal
to such LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount of such LC Disbursement and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders.  Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear.  Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and

 

37

--------------------------------------------------------------------------------


 

all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the reimbursement is due and payable, at the
rate per annum then applicable to ABR Revolving Loans and such interest shall be
due and payable on the date when such reimbursement is payable; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

 

38

--------------------------------------------------------------------------------


 

(i)            Replacement of Issuing Bank.  (A) The Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(B) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as the Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, the Issuing Bank shall be replaced in accordance with Section
2.06(i)(A) above.

 

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
amount of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrower hereby grants
the Administrative Agent a security interest in the LC Collateral Account. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.

 

(k)           LC Exposure Determination.  For all purposes of this Agreement,
the amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 

39

--------------------------------------------------------------------------------


 

SECTION 2.07           Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof solely by wire transfer of immediately available funds by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.05.  Except in
respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the funds so received, in the aforesaid
account of the Administrative Agent to an account of the Borrower maintained
with the Administrative Agent in New York City or Chicago and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the Issuing Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.08           Interest Elections.

 

(a)           Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower.  Notwithstanding any contrary provision herein,
this Section shall not be construed to permit the Borrower to elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d).

 

40

--------------------------------------------------------------------------------


 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Revolving Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.09           Termination and Reduction of Commitments.

 

(a)           Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Total Revolving Credit Exposures would exceed
the Aggregate Commitment.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such

 

41

--------------------------------------------------------------------------------


 

notice is conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

SECTION 2.10           Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the fifth (5th) Business Day after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding and the proceeds of
any such Borrowing shall be applied by the Administrative Agent to repay any
Swingline Loans outstanding.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the Obligations.

 

(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in the form attached
hereto as Exhibit H.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

 

SECTION 2.11           Prepayment of Loans.

 

(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section.

 

(b)           The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by written notice
(promptly followed by telephonic confirmation of such request) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Revolving Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment.  Each such

 

42

--------------------------------------------------------------------------------


 

notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02. 
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing.  Prepayments shall be accompanied by (i)
accrued interest to the extent required by Section 2.13 and (ii) break funding
payments pursuant to Section 2.16.  If at any time the Total Revolving Credit
Exposures exceed the Aggregate Commitment, the Borrower shall immediately repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate principal amount of the Total
Revolving Credit Exposures to be less than or equal to the Aggregate Commitment.

 

SECTION 2.12           Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the average of the actual daily unused amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Revolving Credit Exposure after its
Commitment terminates, then such commitment fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any commitment fees accruing after the date on which the Commitments terminate
shall be payable on demand.  All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10)

 

43

--------------------------------------------------------------------------------


 

days after demand.  All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.

 

SECTION 2.13           Interest.

 

(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Revolving Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.14           Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or

 

44

--------------------------------------------------------------------------------


 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and any such Eurodollar Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

SECTION 2.15           Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender or the Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in,
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or the Issuing Bank, as the case

 

45

--------------------------------------------------------------------------------


 

may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16           Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11 and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

SECTION 2.17           Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such

 

46

--------------------------------------------------------------------------------


 

deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)           Indemnification by the Loan Parties.  The Loan Parties shall,
jointly and severally, indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding

 

47

--------------------------------------------------------------------------------


 

anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)  in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender

 

48

--------------------------------------------------------------------------------


 

are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not

 

49

--------------------------------------------------------------------------------


 

be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

(h)           Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)            Defined Terms.  For purposes of this Section 2.17, the term
“Lender” includes the Issuing Bank and the term “applicable law” includes FATCA.

 

SECTION 2.18           Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.

 

(b)           Any proceeds of Collateral received by the Administrative Agent
(i) not constituting a specific payment of principal, interest, fees or other
sums payable under the Loan Documents (which shall be applied as specified by
the Borrower) or (ii) after an Event of Default has occurred and is continuing
and the Administrative Agent so elects or the Required Lenders so direct, such
funds shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Loan Parties, second, to pay any fees or expense
reimbursements then due to the Lenders from the Loan Parties, third, to pay
interest then due and payable on the Loans ratably, fourth, to prepay principal
on the Loans and unreimbursed LC Disbursements and any other amounts owing with
respect to Banking Services Obligations and Swap Obligations ratably, fifth, to
pay an amount to the Administrative Agent equal to one hundred five percent
(105%) of the aggregate undrawn face amount of all outstanding Letters of Credit
and the aggregate amount of any unpaid LC Disbursements, to be held as cash
collateral for such Obligations, and sixth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the Loan Parties. 
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.  Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, none of the Administrative Agent
or any Lender shall apply any payment which it receives to any Eurodollar Loan
of a Class, except (a) on the expiration date of the Interest Period applicable
to any such Eurodollar Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any event, the
Borrower shall pay the break funding payment required in accordance with Section
2.16.

 

50

--------------------------------------------------------------------------------


 

The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

 

51

--------------------------------------------------------------------------------


 

SECTION 2.19           Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)           If (i) any Lender requests compensation under Section 2.15, (ii)
if the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, (iii) any Lender becomes a Defaulting Lender or (iv)
the Lender that is the Impacted Lender fails to provide the written confirmation
to the Administrative Agent of the completion of flood insurance due diligence
and flood insurance compliance (as contemplated by Section 2.22 and/or Section
5.09(d)) within fourteen (14) days after the date on which the Administrative
Agent delivers the applicable documents contemplated by such Section(s), then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

SECTION 2.20           Expansion Option.  The Borrower may from time to time
after the later of the Revolving Commitment Increase Date and the Vulcan
Expiration Date elect to increase the Commitments or enter into one or more
tranches of term loans (each an “Incremental Term Loan”), in each case in
minimum increments of $10,000,000 so long as, after giving effect thereto, the
aggregate amount of such increases and all such Incremental Term Loans does not
exceed $150,000,000.  The Borrower may arrange for any such increase or tranche
to be provided by one or more Lenders (each Lender so agreeing to an increase in
its Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that no Ineligible Institution may be an Augmenting Lender),
which agree to increase their existing Commitments, or to participate in such
Incremental Term Loans, or provide new Commitments, as the case may be; provided
that (i) each Augmenting Lender, shall be subject to the approval of the
Borrower and the Administrative Agent and (ii) (x) in the case of an Increasing
Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit C hereto, and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit D

 

52

--------------------------------------------------------------------------------


 

hereto.  No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.20.  Increases
and new Commitments and Incremental Term Loans created pursuant to this Section
2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.03 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a pro forma basis) with the covenants contained in
Section 6.12 and (ii) the Administrative Agent shall have received documents and
opinions consistent with those delivered on the Effective Date as to the
organizational power and authority of the Loan Parties to borrow hereunder or
guaranty the Secured Obligations after giving effect to such increase.  On the
effective date of any increase in the Commitments or any Incremental Term Loans
being made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and (ii)
the Borrower shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the Borrower, in
accordance with the requirements of Section 2.03).  The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods.  The Incremental
Term Loans (a) shall rank pari passu in right of payment with the Revolving
Loans, (b) shall not mature earlier than the Maturity Date (but may have
amortization prior to such date) and (c) shall be treated substantially the same
as (and in any event no more favorably than) the Revolving Loans; provided that
(i) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans.  Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent.  The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.20.  Nothing contained in this Section 2.20 shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Commitment
hereunder, or provide Incremental Term Loans, at any time.

 

SECTION 2.21           Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

53

--------------------------------------------------------------------------------


 

(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that, except
as otherwise provided in Section 9.02, this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby.

 

(c)           if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)            all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any Lender hereunder, all commitment fees that otherwise would have been payable
to such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is cash collateralized and/or reallocated; and

 

(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the non-
Defaulting Lenders and/or cash Collateral will be provided by the Borrower in
accordance with Section 2.21(c), and participating interests in any such newly
made Swingline Loan or any newly issued or increased Letter of

 

54

--------------------------------------------------------------------------------


 

Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.21(c)(i) (and such Defaulting Lender shall not participate
therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

SECTION 2.22           MIRE Events.  Each of the parties hereto acknowledges and
agrees that, if there are any Mortgaged Properties, any increase, extension or
renewal of any of the Commitments or Loans (including the provision of
Incremental Term Loans or any other incremental credit facilities hereunder
pursuant to Section 2.20, Section 9.02(e) or otherwise, but excluding (i) any
continuation or conversion of Borrowings under Section 2.08, (ii) the making of
any Revolving Loans or Swingline Loans or (iii) the issuance, renewal or
extension of Letters of Credit) shall be subject to (and conditioned upon) (1)
the prior delivery of all flood hazard determination certifications,
acknowledgements and evidence of flood insurance and other flood-related
documentation with respect to such Mortgaged Properties as required by Flood
Insurance Law and as otherwise reasonably required by the Administrative Agent
and (2) the Administrative Agent shall have received written confirmation from
the Impacted Lender that flood insurance due diligence and flood insurance
compliance has been completed by the Impacted Lender (such written confirmation
not to be unreasonably withheld, conditioned or delayed).

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01           Organization; Powers.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.  Each Subsidiary of Borrower, its state of formation, tax
identification number, organizational identification number and the identity of
the owner(s) of all of the Equity Interests of each, are set forth in,
collectively, Schedule 3.01 and Schedule 3.01(a).

 

SECTION 3.02           Authorization: Enforceability.  The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions

 

55

--------------------------------------------------------------------------------


 

and, if required, stockholder action.  This Agreement and each other Loan
Document to which a Loan Party is a party have been duly executed and delivered
by each such Loan Party, and each constitutes a legal, valid and binding
obligation of the Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03           Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries except for Liens created by the Loan Documents.

 

SECTION 3.04           Financial Condition; No Material Adverse Change.

 

(a)           The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended January 1, 2016, reported on
by Ernst & Young LLP, independent public accountants, and (ii) as of and for the
fiscal quarters and the portion of the fiscal year ended April 1, 2016, July 1,
2016 and October 2, 2016, certified by its chief financial officer.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

 

(b)           Since January 1, 2016, there has been no material adverse change
in the business, assets, operations, prospects or condition, financial or
otherwise, of the Borrower and its Subsidiaries, taken as a whole.

 

SECTION 3.05           Properties.

 

(a)           Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.  None of Borrower or its Subsidiaries
owns any Eligible Real Estate Collateral that is not Collateral.

 

(b)           Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other Intellectual
Property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.06           Litigation and Environmental Matters.

 

(a)           There are no actions, suits or proceedings by of before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse

 

56

--------------------------------------------------------------------------------


 

determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.

 

(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.07           Compliance with Laws and Agreements.  To its knowledge,
each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Without limitation of the foregoing, except for Disclosed Matters, no
Loan Party has received any notice from any governmental or public body, agency
or instrumentality alleging that any of the Loan Parties’ businesses (i) is
operating under any deficiencies cited by state or federal agencies regulating
such businesses, except to the extent that any such deficiencies are not
material or are customary and normal for similar businesses operated by prudent
management in accordance with sound business practices; (ii) has violated any
laws relating to participation in the Medicare or Medicaid programs that could
result in criminal punishment, civil money penalties or exclusion from such
programs, including but not limited to laws regulating payment for referrals,
false billing, and certificates of medical necessity; or (iii) is proposed to be
excluded from Medicare or Medicaid or any other federal or state health care
program for any other reason. For purposes of this paragraph, “notice” or
“knowledge” may be inferred by receipt of an administrative subpoena if the Loan
Party has reason to believe that one of the businesses is a subject or target of
an investigation; execution of a search warrant; notice of any post-payment
audit activities; and any other investigation of such Loan Party’s billing or
record keeping practices by agents of the Department for Health and Human
Services Office of Inspector General, any agent of the United States Department
of Justice, or agents of a state attorney general’s office or Medicaid fraud and
abuse task force of which Loan Party is aware. To the extent that any Loan Party
participates in Medicare or Medicaid, each such Loan Party has in effect a
corporate compliance program designed to detect and prevent billing errors and
related violations of Medicare and Medicaid conditions of participation.  No
Default has occurred and is continuing.

 

SECTION 3.08           Investment Company Status.  Neither the Borrower nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

SECTION 3.09           Taxes.  Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

SECTION 3.10           ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of all such underfunded Plans.

 

SECTION 3.11           Disclosure.  The Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower or any Subsidiary to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

SECTION 3.12           Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
directors and to the knowledge of the Borrower, its Subsidiaries and their
respective employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  None of (a) the Borrower, any
Subsidiary or, to the knowledge of the Borrower or such Subsidiary, any of its
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

 

SECTION 3.13           Federal Reserve Regulations.  No part of the proceeds of
any Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

SECTION 3.14           Solvency.

 

(a)           Immediately after the consummation of the Transactions to occur on
the Revolving Commitment Increase Date and the making of each Loan on the
Revolving Commitment Increase Date and the application of the proceeds of such
Loans, (i) the sum of the “liabilities” of the Borrower and its Subsidiaries,
taken as a whole, shall not exceed the “present fair saleable value” of the
assets of the Borrower and its Subsidiaries, taken as a whole, as such quoted
terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors; (ii) the capital of the
Borrower and its Subsidiaries, taken as a whole, shall not be unreasonably small
in relation to the business of the Borrower and its Subsidiaries, taken as a
whole, contemplated on the date hereof and (iii) the Borrower and its
Subsidiaries, taken as a whole, do not intend to incur, or believe that

 

58

--------------------------------------------------------------------------------


 

they will incur, debts including current obligations beyond their ability to pay
such debt as they mature in the ordinary course of business.  For the purposes
hereof, (A) “debts” referred to in clause (iii) of the preceding sentence means
liabilities on a “claim”, (B) “claim” means any (x) right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured and (C) the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

(b)           The Borrower does not intend to, nor will it permit any of its
Subsidiaries to, and the Borrower does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

SECTION 3.15           Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid perfected Liens on
all the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law and (b) Liens perfected
only by possession (including possession of any certificate of title) to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral.

 

SECTION 3.16           EEA Financial Institution.  No Loan Party is an EEA
Financial Institution.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01           Effective Date.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 

(a)           The Administrative Agent (or its counsel) shall have received (i)
from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit E.

 

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) from Frost Brown Todd LLC, counsel for the Loan Parties,
covering such matters relating to the Borrower, the Subsidiary Guarantors,

 

59

--------------------------------------------------------------------------------


 

this Agreement and the other Loan Documents and the Transactions as the
Administrative shall reasonably request.  The Borrower hereby requests such
counsel to deliver such opinion.

 

(c)           The Administrative Agent shall have received, at least five (5)
days prior to the Effective Date, all documentation and other information as
shall have been reasonably requested in writing by the Administrative Agent at
least ten (10) days prior to the Effective Date and required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

(d)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02           Revolving Commitment Increase Date.  Subject to the
Limited Conditionality Provision, the increase of the Commitments on the
Revolving Commitment Increase Date is subject to the satisfaction (or waiver in
accordance with Section 9.02) of the following conditions:

 

(a)           The Effective Date shall have occurred.

 

(b)           The Administrative Agent (or its counsel) shall have received duly
executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Vulcan Acquisition Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel and as further described in Part F of the list of closing documents
attached as Exhibit E.

 

(c)           The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Vulcan Acquisition shall, substantially concurrently
with the increase of Commitments on the Revolving Commitment Increase Date, be
consummated pursuant to the Vulcan Acquisition Agreement, as in effect on
October 14, 2016, and no provision thereof shall have been amended in any
material respect (it being understood and agreed that changes to purchase price
or the definition of “Material Adverse Effect” (or other term of similar import)
or any of the provisions to the extent relating to the Administrative Agent’s or
any Lender’s liability, jurisdiction or status as a third party beneficiary
under the Vulcan Acquisition Agreement shall be deemed to be a material
amendment) or waived, and no consent or request shall have been given thereunder
without the prior written consent of the Administrative Agent.

 

(d)           The Administrative Agent shall have received favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Revolving Commitment Increase Date) from counsel for the Loan Parties, covering
such matters relating to the Borrower, the Subsidiary Guarantors, this Agreement
and the other Loan Documents and the Transactions as the Administrative shall
reasonably request.  The Borrower hereby requests such counsel to deliver such
opinion.

 

(e)           The Administrative Agent shall have received, at least five (5)
days prior to the Revolving Commitment Increase Date, all documentation and
other information as shall have been reasonably requested in writing by the
Administrative Agent at least ten (10) days prior to the Revolving Commitment
Increase Date and required by U.S. regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

 

60

--------------------------------------------------------------------------------


 

(f)            The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Revolving Commitment Increase Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

 

(g)           The Administrative Agent shall have received (i) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower and its Subsidiaries for the three most
recently completed fiscal years ended at least ninety (90) days before the
Revolving Commitment Increase Date, (ii) audited consolidated balance sheet and
related statements of income and cash flows of the Vulcan Target and its
subsidiaries for the most recently completed fiscal year ended at least ninety
(90) days before the Revolving Commitment Increase Date, (iii) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower and its Subsidiaries, for each subsequent
fiscal quarter ended at least forty-five (45) days before the Revolving
Commitment Increase Date and (d) internally prepared monthly and year-to-date
financial statements of the Vulcan Target and its subsidiaries on a combined
basis (consisting of a balance sheet and statement of income with a comparison
to the fiscal year ended December 31, 2015) for each fiscal month ended after
October 14, 2016 and at least thirty (30) days before the Revolving Commitment
Increase Date; provided that, filing of the required financial statements on
form 10-K and/or form 10-Q by the Borrower will satisfy the foregoing
requirements set forth in this Section 4.01(f).

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Revolving Commitment Increase Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the increase of the Commitments on the
Revolving Commitment Increase Date shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 9.02) at or
prior to the Vulcan Expiration Date (and, in the event such conditions are not
so satisfied or waived, the Revolving Commitment Increase Date shall be deemed
to have not occurred (and may not occur in the future)).

 

SECTION 4.03           Each Credit Event.  Other than with respect to any Credit
Event on the Revolving Commitment Increase Date (which shall only be subject to
the conditions set forth in Section 4.02 hereof), the obligation of each Lender
to make a Loan on the occasion of any Borrowing, and of the Issuing Bank to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(a)           The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have

 

61

--------------------------------------------------------------------------------


 

expired or terminated and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01           Financial Statements and Other Information.  The Borrower
will furnish to the Administrative Agent and each Lender:

 

(a)           within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year ended, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

(b)           within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a Compliance Certificate signed by a Financial Officer
of the Borrower (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.10, and (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the most recent audited financial statements theretofore
delivered to Administrative Agent and Lenders and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

(d)           [Intentionally Omitted];

 

(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;

 

(f)            as soon as available, but in any event not later than the end of,
and no earlier than thirty (30) days prior to the end of, each fiscal year of
the Borrower, a copy of the plan and forecast (including a projected
consolidated and consolidating balance sheet, income statement and funds flow
statement) of the Borrower for each month of the upcoming fiscal year in form
reasonably satisfactory to the Administrative Agent; and

 

62

--------------------------------------------------------------------------------


 

(g)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

 

For purposes of subsections (a), (b), and (e) of this Section 5.01, the Borrower
will be deemed to have furnished to the Administrative Agent and each Lender the
information required by such subsections if it has publicly filed such
information with the Securities Exchange Commission via the EDGAR Filing System
and such information is publicly available.

 

SECTION 5.02           Notices of Material Events.  The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;

 

(d)           within two (2) Business Days after the occurrence thereof, of any
Loan Party entering into a Swap Agreement or an amendment to a Swap Agreement,
together with copies of all agreements evidencing such Swap Agreement or
amendment; and

 

(e)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03           Existence; Conduct of Business.  The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03.

 

SECTION 5.04           Payment of Obligations.  The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including liabilities
for Taxes, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.05           Maintenance of Properties; Insurance.  The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as

 

63

--------------------------------------------------------------------------------


 

are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.  The Borrower shall
deliver to the Administrative Agent endorsements (x) to all “All Risk” physical
damage insurance policies on all of the tangible personal property and assets of
the Borrower and the Subsidiary Guarantors naming the Administrative Agent as
lender loss payee, and (y) to all general liability and other liability policies
of the Borrower and the Subsidiary Guarantors naming the Administrative Agent an
additional insured.  In the event the Borrower or any of its Subsidiaries at any
time or times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems advisable.  All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.  With respect to each Mortgaged Property that is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a “special flood hazard area” with respect to which flood
insurance has been made available under Flood Insurance Laws, the applicable
Loan Party (A) has obtained and will maintain, with financially sound and
reputable insurance companies (except to the extent that any insurance company
insuring the Property of the Borrower and each Subsidiary ceases to be
financially sound and reputable after the Effective Date, in which case, the
Borrower shall promptly replace such insurance company with a financially sound
and reputable insurance company), such flood insurance in such reasonable total
amount as the Administrative Agent and the Impacted Lender may from time to time
reasonably require, and otherwise sufficient to comply with all applicable rules
and regulations promulgated pursuant to the Flood Insurance Laws and (B)
promptly upon request of the Administrative Agent or the Impacted Lender, will
deliver to the Administrative Agent or the Impacted Lender, as applicable,
evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent and the Impacted Lender, including, without limitation,
evidence of annual renewals of such insurance.

 

SECTION 5.06           Books and Records; Inspection Rights.  The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which foil, true and correct entries, in all material respects, are
made of all dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

 

SECTION 5.07           Compliance with Laws.  The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.08           Use of Proceeds and Letters of Credit.  The proceeds of
the Loans will be used only to finance the Transaction Costs and for general
corporate purposes of the Borrower and its Subsidiaries in the ordinary course
of business.  No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Letters of Credit
will be issued only to support operations of the Borrower and its Subsidiaries
in the ordinary course of business.  The Borrower will not request any Borrowing
or Letter of Credit, and the Borrower shall not use, and shall procure that

 

64

--------------------------------------------------------------------------------


 

its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

SECTION 5.09           Subsidiary Guarantors; Pledges; Additional Collateral;
Further Assurances.

 

(a)           Subject to the Limited Conditionality provision and the terms,
limitations and exceptions set forth in the applicable Collateral Documents and
this Section 5.09, within thirty (30) days (or such later date as may be agreed
upon by the Administrative Agent) after any Person becomes a Subsidiary, the
Borrower shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Person and shall cause each such Subsidiary to deliver to the
Administrative Agent a joinder to the Subsidiary Guaranty and the Security
Agreement (in each case in the form contemplated thereby) pursuant to which such
Subsidiary agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty and the Security Agreement to be accompanied by appropriate
corporate resolutions, other corporate documentation and legal opinions in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

(b)           Subject to the Limited Conditionality Provision and the terms,
limitations and exceptions set forth in the applicable Collateral Documents and
this Section 5.09, the Borrower will cause, and will cause each other Loan Party
to cause, all of its owned property (whether real, personal, tangible,
intangible, or mixed, but excluding any Excluded Assets or other assets not
required to be Collateral) to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations in accordance with the terms
and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 6.02.  Without limiting the generality of the foregoing,
and subject to the Limited Conditionality Provision and the terms, limitations
and exceptions set forth in the applicable Collateral Documents and this Section
5.09, the Borrower will cause (i) 100% of, in the case of Domestic Subsidiaries,
and (ii) 65%, in the case of Foreign Subsidiaries, of the issued and outstanding
Equity Interests of each Subsidiary directly owned by the Borrower or any other
Loan Party to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents or such
other pledge and security documents as the Administrative Agent shall reasonably
request and (ii) will, and will cause each Subsidiary Guarantor to, deliver
Mortgages and Mortgage Instruments with respect to real property owned by the
Borrower or such Subsidiary Guarantor to the extent, and within such time period
as is, reasonably required by the Administrative Agent.  Notwithstanding the
foregoing, (i) no such Mortgages and Mortgage Instruments are required to be
delivered hereunder until the date that is sixty (60) days after the Effective
Date or such later date as the Administrative Agent may agree in the exercise of
its reasonable discretion with respect thereto and (ii) no such pledge agreement
in respect of the Equity Interests of a Foreign Subsidiary shall be required
hereunder (A) until the date that is sixty (60) days after the Effective Date or
such later date as the Administrative Agent may agree in the exercise of its
reasonable discretion with respect thereto, and (B) to the extent the
Administrative Agent or its counsel determines that such pledge would not
provide material credit support for the benefit of the Secured Parties pursuant
to legally valid, binding and enforceable pledge agreements.

 

65

--------------------------------------------------------------------------------


 

(c)           Without limiting the foregoing, the Borrower will, and will cause
each Subsidiary to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, subject to the Limited Conditionality Provision and
the terms, limitations, and exceptions set forth herein or in any Collateral
Document, all at the expense of the Borrower, in each case to the extent
required by, and subject to the limitations and exceptions of, this Agreement
and the other Loan Documents.

 

(d)           If any material assets (including any real property or
improvements thereto or any interest therein, but excluding any Excluded Assets
or other assets not required to be Collateral) are acquired by a Loan Party
after the Effective Date (other than assets constituting Collateral under the
Security Agreement that become subject to the Lien under the Security Agreement
upon acquisition thereof), the Borrower will notify the Administrative Agent
thereof, and, if requested by the Administrative Agent, the Borrower will cause
such assets to be subjected to a Lien securing the Secured Obligations and will
take, and cause the other Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Borrower.  Notwithstanding the foregoing, the
Administrative Agent shall not enter into any Mortgage in respect of any real
property acquired by the Borrower or any other Loan Party after the Effective
Date until (1) the date that occurs fourteen (14) days after the Administrative
Agent has delivered to the Lenders (which may be delivered electronically on an
Electronic System) the following documents in respect of such real property: (i)
a completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a “special flood hazard area”, (A) a notification to
the Borrower of that fact and (if applicable) notification to the Borrower that
flood insurance coverage is not available and (B) evidence of the receipt by the
Borrower of such notice; and (iii) if such notice is required to be provided to
the Borrower and flood insurance is available in the community in which such
real property is located, evidence of required flood insurance and (2) the
Administrative Agent shall have received written confirmation from the Impacted
Lender that flood insurance due diligence and flood insurance compliance has
been completed by the Impacted Lender (such written confirmation not to be
unreasonably conditioned, withheld or delayed).

 

(e)           Within thirty (30) days following the Effective Date (or such
later date as the Administrative Agent agrees to in its sole discretion), the
Borrower shall deliver to the Administrative Agent certificates of insurance
listing the Administrative Agent as (x) lender loss payee for the property
casualty insurance policies of the Loan Parties, together with long-form lender
loss payable endorsements, as appropriate and (y) additional insured with
respect to the liability insurance of the Loan Parties, together with additional
insured endorsements.  Notwithstanding anything to the contrary herein or in any
Loan Documents, such certificates of insurance and endorsements shall not be
required to be delivered until the date that is thirty (30) days following the
Effective Date (or such later date as the Administrative Agent agrees to in its
sole discretion).

 

(f)            Within five (5) Business Days following the Effective Date (or
such later date as the Administrative Agent agrees to in its sole discretion),
the Borrower shall deliver to the Administrative Agent UCC, tax lien and name
variation search reports naming each Loan Party from the appropriate offices in
relevant jurisdictions, to the extent such search reports were not previously
delivered on or prior to the Effective Date.

 

66

--------------------------------------------------------------------------------


 

(g)           Notwithstanding the foregoing, the parties hereto acknowledge and
agree that (i) in circumstances where the Administrative Agent reasonably
determines that the cost or effort of obtaining or perfecting a security
interest in any asset that constitutes Collateral is excessive in relation to
the benefit afforded to the Secured Parties thereby, the Administrative Agent
may exclude such Collateral from the creation and perfection requirements set
forth in this Agreement and the other Loan Documents and (ii) the Administrative
Agent may grant extensions of time for the creation or perfection of Liens in
particular property (including extensions of time beyond the Effective Date)
where it determines that such creation or perfection cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or any other Loan Document.

 

SECTION 5.10           Cash Management Systems.

 

(a)           The Borrower shall, and shall cause each other Loan Party to, upon
the request of the Administrative Agent, enter into, and cause each depository,
securities intermediary or commodities intermediary to enter into, Control
Agreements with respect to each deposit, securities, commodity or similar
account maintained by such Person (other than (a) any payroll account so long as
such payroll account is a zero balance account, (b) petty cash accounts, amounts
on deposit in which do not exceed $500,000 in the aggregate at any one time and
(c) withholding tax and fiduciary accounts and any Segregated Governmental
Account (such excluded accounts, “Excluded Accounts”)) as of and after the
Effective Date. It is agreed and understood that the Loan Parties shall have
until the date that is (a) ninety (90) days following the request for such
Control Agreements by the Administrative Agent (or such later date as may be
agreed to by the Administrative Agent in its sole discretion) to comply with the
provisions of this Section 5.10(a) with regard to accounts (other than Excluded
Accounts) of the Loan Parties existing on the date of such request and (b)
ninety (90) days following the closing date of a Permitted Acquisition (or such
later date as may be agreed to by the Administrative Agent in its sole
discretion) to comply with the provisions of this Section 5.10(a) with regard to
accounts (other than Excluded Accounts) acquired by the Loan Parties in
connection with such Permitted Acquisition. Control Agreements shall permit Loan
Parties to withdraw or otherwise dispose of funds deposited in or credited to
any account that is subject to a Control Agreement until the Administrative
Agent delivers to the applicable depository, securities intermediary or
commodities intermediary a notice of exclusive control or other similar notice,
and the Administrative Agent agrees that it shall not deliver any such notice
unless, in each case, an Event of Default has occurred and is continuing.

 

(b)           In addition, the Borrower shall, and shall cause each other Loan
Party to, (a) segregate collections made from Governmental Payors making
payments under Medicare or Medicaid, from collections made from all other
Account Debtors and customers of the applicable Loan Parties, including, without
limitation, by (i) notifying all payors (other than Governmental Payors making
payments under Medicare or Medicaid) then instructed to make payments to such
Loan Parties’ deposit accounts to make payments to a deposit account other than
a Segregated Governmental Account (such accounts, “Other Accounts”), and (ii)
notifying all Governmental Payors making payments under Medicare or Medicaid to
make payments to a Segregated Governmental Account, and (b) enter into, and
cause each applicable depository to enter into, a “sweep” agreement (a “Sweep
Agreement”) with respect to each Segregated Governmental Account pursuant to
which such depository will agree to sweep amounts deposited therein on daily
basis to an Other Account as and when funds clear and become available in
accordance with such depository’s customary procedures, each with such financial
institution and each in form and substance, and pursuant to such arrangements as
are, reasonably acceptable to the Administrative Agent.  The Borrower shall not,
and shall not allow any Loan Party to, change any sweep instruction set forth in
such Sweep Agreement without the prior written consent of the Administrative
Agent.  To the extent any Person, whether a Governmental Payor or otherwise,
remits payments to an incorrect deposit account or otherwise makes payments not
in accordance with the provisions of this Section 5.10(b) or an applicable Loan
Party’s payment direction, such Loan Party shall contact such Person and use its
commercially

 

67

--------------------------------------------------------------------------------


 

reasonable efforts to redirect payment from such Person in accordance with the
terms hereof. The Administrative Agent agrees and confirms that Loan Parties
will have sole dominion and “control” (within the meaning of Section 9-104 of
the UCC and the common law) over each Segregated Governmental Account and all
funds therein and the Administrative Agent disclaims any right of any nature
whatsoever to control or otherwise direct or make any claim against the funds
held in any Segregated Governmental Account from time to time.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01           Indebtedness.  The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)           Indebtedness created hereunder;

 

(b)           Indebtedness existing on the date hereof that is not permitted
under clause (a) or (c)-(h) of this Section 6.01 and set forth in Schedule 6.01;

 

(c)           Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary;

 

(d)           Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary,
provided that the aggregate amount of all such Guarantees in favor of Persons
not Loan Parties does not exceed $5,000,000;

 

(e)           Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness; provided that (i) such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $10,000,000 at any time outstanding;

 

(f)            Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (f) shall not exceed $25,000,000 at any
time outstanding;

 

(g)           [Intentionally Omitted]; and

 

(h)           Indebtedness not included within Sections 6.01 (a) through (g)
provided that the aggregate amount of such Indebtedness does not exceed
$100,000,000 at any time.

 

68

--------------------------------------------------------------------------------


 

SECTION 6.02           Liens.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)           Permitted Encumbrances;

 

(b)           any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof;

 

(c)           any Lien existing on any property or asset prior to the
Acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such Acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such Acquisition or the date such Person becomes a Subsidiary, as the case
may be;

 

(d)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 80% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary; and

 

(e)           other Liens securing Indebtedness or other obligations in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding.

 

SECTION 6.03           Fundamental Changes and Asset Sales.

 

(a)           The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) any of its assets, or any
of the Equity Interests of any of its Subsidiaries (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, or form any Subsidiary
that is not, immediately upon the creation thereof, a Subsidiary Guarantor by
joinder to the Subsidiary Guaranty and the Security Agreement pursuant to
documentation acceptable to Administrative Agent, and with its Equity Interests
being pledged as part of the Collateral by joinder to the Pledge Agreement of
the Loan Party owning the Equity Interests of such Subsidiary except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Subsidiary may merge into the Borrower
in a transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary may merge into any Subsidiary Guarantor in a transaction in which the
surviving entity is a Subsidiary Guarantor, (iii) any Subsidiary Guarantor may
sell, transfer, lease or otherwise dispose of its assets to the Borrower or to
another Subsidiary Guarantor, (iv) any Subsidiary may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders, and Administrative Agent is given notice of the intention to effect
such liquidation or dissolution not less than ten (10) Business Days prior to
the commencement thereof; provided that any merger involving a Person that is
not a wholly owned Subsidiary immediately prior to

 

69

--------------------------------------------------------------------------------


 

such merger shall not be permitted unless also permitted by Section 6.04, and
(v) the Borrower and its Subsidiaries may (A) sell, transfer or otherwise
dispose of inventory in the ordinary course of business, (B) sell, transfer or
otherwise dispose of used, obsolete, worn out or surplus property in the
ordinary course of business, (C) sell, transfer or otherwise dispose of Accounts
(excluding sales or dispositions in a factoring arrangement) in connection with
the compromise, settlement or collection thereof, (D) sell, transfer or
otherwise dispose of cash and Permitted Investments in the ordinary course of
business, (E) make dispositions resulting from any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of, any property or asset of any Borrower or any Subsidiary,
(F) enter into licenses of technology in the ordinary course of business,
(G) sell, transfer or otherwise dispose of any of its assets to any Loan Party,
(H) if the Vulcan Acquisition is consummated, sell the hospice facilities of the
Vulcan Target in accordance with Section 10.21 of the Vulcan Acquisition
Agreement, (I) if the Vulcan Acquisition is consummated, transfer the indirect
ownership interest of the Vulcan Seller in a subsidiary of the Vulcan Target to
an affiliate of the Vulcan Seller pursuant to Sections 14.3(a) and/or 17.19 of
the Vulcan LLC Agreement and (J) make any other sales, transfers, leases or
dispositions of assets, so long as (x) the aggregate book value of all assets
sold, transferred, leased or otherwise disposed of during any fiscal year of the
Borrower in reliance on this clause (J) shall not exceed ten percent (10%) of
Net Worth as of the most recently ended fiscal year of the Borrower for which
financial statements have been delivered pursuant to Section 5.01(a) (or, prior
to the delivery of any such financial statements, as of the fiscal year ended
January 1, 2016) and (y) at least 75% of the total consideration for each such
sale, transfer, lease or other disposition received by the Borrower and its
Subsidiaries shall be in the form of cash or Permitted Investments.

 

(b)                                 The Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type or closely related to the type conducted by the
Borrower and its Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto, which shall be deemed for purposes of
this Agreement to include the provision of hospice care and the businesses
conducted by the Vulcan Target and its subsidiaries on the Revolving Commitment
Increase Date.

 

SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

 

(a)                                 Permitted Investments;

 

(b)                                 investments by the Borrower in the Equity
Interests of its Subsidiary Guarantors;

 

(c)                                  loans or advances made by the Borrower to
any Subsidiary Guarantor and made by any Subsidiary Guarantor to the Borrower or
any other Subsidiary Guarantor;

 

(d)                                 Guarantees constituting Indebtedness
permitted by Section 6.01;

 

(e)                                  Permitted Acquisitions;

 

(f)                                   the Vulcan Acquisition and, to the extent
constituting Investments, the Transactions; and

 

70

--------------------------------------------------------------------------------


 

(g)                                  investments not described in clauses
(a) through (f) of Section 6.04, provided that the aggregate amount of such
investments does not exceed $50,000,000 at any time.

 

SECTION 6.05                                 Swap Agreements.  The Borrower will
not, and will not permit any of its Subsidiaries to, enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or mitigate risks to
which the Borrower or any Subsidiary has actual exposure (other than those in
respect of Equity Interests of the Borrower or any of its Subsidiaries), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary.

 

SECTION 6.06                                 Restricted Payments.  The Borrower
will not, and will not permit any of its Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except
(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock, (b) the
Borrower may declare and pay cash dividends with respect to its Equity Interests
and repurchase shares of capital stock of Borrower in an amount not exceeding,
with respect to the aggregate of all such cash dividends and share repurchases,
$25,000,000 in the aggregate during any fiscal year of Borrower; provided that
at the time of each declaration and payment of a dividend, and each share
repurchase, and immediately after giving effect thereto in each case, no Default
or Event of Default has occurred and is existing, (c) Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, and (d) the
Borrower may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Borrower
and its Subsidiaries.

 

SECTION 6.07                                 Transactions with Affiliates.  The
Borrower will not, and will not permit any of its Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and its
Subsidiaries not involving any other Affiliate, (c) any Restricted Payment
permitted by Section 6.06 and (d) the consummation of the Transactions and the
payment of the Transaction Costs.

 

SECTION 6.08                                 Restrictive Agreements.  The
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.08 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

 

71

--------------------------------------------------------------------------------


 

SECTION 6.09                                 Grant of Lien on After-Acquired
Eligible Real Estate Collateral.  No Loan Party shall acquire title to any
Eligible Real Estate Collateral without the prior written consent of the
Required Lenders unless, at the time of such acquisition, such Loan Party grants
to Administrative Agent for the benefit of Lenders a continuing, first priority
Mortgage Lien therein, as part of the Collateral for the Obligations, pursuant
to documentation acceptable to Administrative Agent and accompanied by such
policy or policies of title insurance, appraisals, surveys, environmental
assessments, landlord consents and other related items of due diligence as
Administrative Agent reasonably requests.

 

SECTION 6.10                                 Financial Covenants.

 

(a)                                 Maximum Leverage Ratio.  The Borrower will
not permit the Leverage Ratio, determined as of any Calculation Date to be
greater than, for all Calculation Dates ending (i) on or prior to December 31,
2017, 4.00 to 1.00, (ii) after December 31, 2017 and on or prior to June 30,
2018, 3.75 to 1.00 and (iii) on and after September 30, 2018, 3.50 to 1.00.

 

(b)                                 Minimum Interest Coverage Ratio.  The
Borrower will not permit Interest Coverage Ratio, determined as of any
Calculation Date to be less than 2.75 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Subsidiary in or in
connection with this Agreement or other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.03
(with respect to the Borrower’s existence) 5.08, 5.09, 5.10, in Article VI or in
Article X;

 

(e)                                  if either (i) the Borrower shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document to which it is a party, or (ii) any other Loan Party
shall fail to perform any covenant, condition, or agreement contained in any
Loan Document to which it is a party and, in the case of the circumstances
described in the foregoing clauses (i) and (ii), such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

 

72

--------------------------------------------------------------------------------


 

(f)                                   the Borrower or any Subsidiary shall fail
to make any payment (whether of principal or interest and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, and such circumstance continues for more than
ten (10) Business Days; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Subsidiary or
its debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)                                    the Borrower or any Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

(k)                                 one or more final uninsured judgments for
the payment of money in an aggregate amount in excess of $10,000,000 (not
adequately covered by insurance as to which the insurance company has
acknowledged coverage) shall be rendered against the Borrower, any Subsidiary or
any combination thereof and (i) if, prior to the availability of any execution
thereon, such judgments) shall not have discharged or execution thereof shall
not have been stayed pending appeal, or if, after the expiration of any such
stay, such judgment(s) shall not have been discharged, or (ii) the Borrower
shall not have established adequate reserves on its books in respect of such
final uninsurable judgment or judgments; or

 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(m)                             a Change in Control shall occur;

 

(n)                                 the Borrower or any of its Subsidiaries is
enjoined, restrained or in any way prevented by the order of any court or any
administrative or regulatory agency from conducting all or any material part of
its business and such circumstance could reasonably be expected to have a
Material Adverse Effect;

 

73

--------------------------------------------------------------------------------


 

(o)                                 any of the Loan Documents for any reason,
other than a partial or full release in accordance with the terms thereof,
ceases to be in full force and effect or is declared to be null and void, or any
Loan Party denies that it has any further liability under any Loan Documents to
which it is party, or gives notice to such effect;

 

(p)                                 Administrative Agent, on behalf of Lenders,
does not have or ceases to have a valid and perfected first priority security
interest in the Collateral (subject to Permitted Encumbrances), in each case,
for any reason other than the failure of Administrative Agent or any Lender to
take any action within its control;

 

(q)                                 any material damage to, or loss, theft or
destruction of, any Collateral, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than 15 consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of any
Loan Party if any such event or circumstance could reasonably be expected to
have a Material Adverse Effect;

 

(r)                                    the loss, suspension or revocation of, or
failure to renew, any Medicare, Medicaid or other license or permit now held or
hereafter acquired by any Loan Party, if such loss, suspension, revocation or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or

 

(s)                                   there is filed against any Loan Party any
civil or criminal action, suit or proceeding under any federal or state
racketeering (including, without limitation, the Racketeer Influenced and
Corrupt Organization Act of 1970) or any other statute, which action, suit or
proceeding (1) is not dismissed within 120 days; and (2) could reasonably be
expected to result in the confiscation or forfeiture of any material portion of
the Collateral;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrower accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower and (iii) require cash collateral
for the LC Exposure in accordance with Section 2.06(j); and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding and cash collateral for the LC Exposure, together with accrued
interest thereon and all fees and other Secured Obligations accrued hereunder
and under the other Loan Documents, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

 

74

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.  In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders, on behalf of itself and any of its Affiliates that are Secured
Parties, and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender and the Issuing Bank), and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” as used herein or in any other Loan Documents (or any
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the

 

75

--------------------------------------------------------------------------------


 

Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document

 

76

--------------------------------------------------------------------------------


 

furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

 

None of the Lenders or other Persons, if any, identified in this Agreement as a
Co-Syndication Agent or Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of such Lenders, those applicable to all Lenders as such.  Without
limiting the foregoing, none of such Lenders or Persons shall have or be deemed
to have a fiduciary relationship with any Lender.  Each Lender hereby makes the
same acknowledgments with respect to the relevant Lenders or such other Persons
in their respective capacities as Co-Syndication Agent or Documentation Agent,
as applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code.  Each Lender authorizes the Administrative Agent
to enter into each of the Collateral Documents to which it is a party and to
take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder.  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto.  Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.  Any execution and
delivery by the Administrative Agent of documents in connection with any such
release shall be without recourse to or warranty by the Administrative Agent.

 

77

--------------------------------------------------------------------------------


 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03).

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Credit Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law.  In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Secured Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that shall vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) for the asset or assets so
purchased (or for the equity interests or debt instruments of the acquisition
vehicle or vehicles that are issued in connection with such purchase).  In
connection with any such bid (i) the Administrative Agent shall be authorized to
form one or more acquisition vehicles and to assign any successful credit bid to
such acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Secured Obligations which were credit bid shall be deemed
without any further action under this Agreement to be assigned to such vehicle
or vehicles for the purpose of closing such sale, (iii) the Administrative Agent
shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Required Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without

 

78

--------------------------------------------------------------------------------


 

giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of Secured Obligations credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such Secured
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Secured Obligations of each Secured Party are
deemed assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01                                 Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), or required by law to be given in another manner, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrower, to it at 9510 Ormsby
Station Road, Suite 300, Louisville, Kentucky 40223, Attention of C. Steven
Guenthner, President and Principal Financial Officer, Telecopy No. 502.891.8067,
with a copy, in the case of notices of assignment, actual or potential Defaults,
non-compliance with this Agreement or any other similar matters, to Jeffrey T.
Reibel, Vice President and Chief Accounting Officer (9510 Ormsby Station Road,
Suite 300, Louisville, Kentucky 40223, Telecopy No. 502.891.8067);

 

(ii)                                  if to the Administrative Agent, to
JPMorgan Chase Bank, 10 South Dearborn Street, 7th Floor, Chicago, Illinois
60603, Attention of Brian Dance, Telecopy No. 844-490-5663, E-mail:
Jpm.agency.cri@jpmchase.com with a copy to JPMorgan Chase Bank, 416 W. Jefferson
Street, Louisville, Kentucky 40202, Attention of Will Barry, Telecopy
No. 502.566.1938;

 

(iii)                               if to the Issuing Bank, to JPMorgan Chase
Bank, 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603, Attention of
Chicago LC Agency, Telecopy No. 888-292-9533;

 

(iv)                              if to the Swingline Lender, to JPMorgan Chase
Bank, 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603, Attention of
Brian Dance, Telecopy No. 844-490-5663, E-mail: Jpm.agency.cri@jpmchase.com; and

 

79

--------------------------------------------------------------------------------


 

(v)                                 if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by using
Electronic Systems pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)                                 Electronic Systems.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Issuing Bank and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System.  “Communications” means, collectively, any

 

80

--------------------------------------------------------------------------------


 

notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.

 

SECTION 9.02                                 Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                                 Except as provided in Section 2.20 with
respect to an Incremental Term Loan Amendment or pursuant to any fee letter
entered into by the Borrower in connection with this Agreement, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (except that any amendment or modification of the conditions set forth in
Section 4.02 or the definition of “Revolving Commitment Increase Date” shall not
constitute an increase of the Commitment of any Lender for purposes of this
clause (i)), (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby (except
that any amendment or modification of the financial covenants in this Agreement
(or defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii)), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) (x) release the Borrower from its
obligations under Article X or (y) release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guaranty, in
each case, without the written consent of each Lender, or (vii) except as
provided in clause (d) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or

 

81

--------------------------------------------------------------------------------


 

otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.21 shall require the
consent of the Administrative Agent, the Issuing Bank and the Swingline
Lender).  Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

 

(c)                                  Notwithstanding the foregoing, this
Agreement and any other Loan Document may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent and
the Borrower (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

 

(d)                                 The Lenders hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, (A) to release
any Liens granted to the Administrative Agent by the Loan Parties on any
Collateral (i) upon the termination of all the Commitments, payment and
satisfaction in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to the Administrative Agent, (ii) constituting property
being sold or disposed of if the Borrower certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property leased to the
Borrower or any Subsidiary under a lease which has expired or been terminated in
a transaction permitted under this Agreement, (iv) constituting Excluded Assets
or (v) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII and (B) to release or disclaim any interest,
including any Liens granted to the Administrative Agent by the Loan Parties, on
any Segregated Governmental Accounts.  Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.  In
addition, each of the Lenders, on behalf of itself and any of its Affiliates
that are Secured Parties, irrevocably authorizes the Administrative Agent, at
its option and in its discretion, (i) to subordinate any Lien on any assets
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(d) or
(ii) in the event that the Borrower shall have advised the Administrative Agent
that, notwithstanding the use by the Borrower of commercially reasonable efforts
to obtain the consent of such holder (but without the requirement to pay any
sums to obtain such consent) to permit the Administrative Agent to retain its
liens (on a subordinated basis as contemplated by clause (i) above), the holder
of such other Indebtedness requires, as a condition to the extension of such
credit, that the Liens on such assets granted to or held by the Administrative
Agent under any Loan Document be released, to release the Administrative Agent’s
Liens on such assets.

 

(e)                                  If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “each
Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower

 

82

--------------------------------------------------------------------------------


 

may, at its sole cost and expense, elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) the outstanding principal amount of its Loans and participations in LC
Disbursements and all interest, fees and other amounts then accrued but unpaid
to such Non-Consenting Lender by the Borrower hereunder to and including the
date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

 

(f)                                   Notwithstanding anything to the contrary
herein the Administrative Agent may, with the consent of the Borrower only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
cure any ambiguity, omission, mistake, defect or inconsistency.

 

SECTION 9.03              Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the

 

83

--------------------------------------------------------------------------------


 

foregoing, whether or not such claim, litigation, investigation or proceeding is
brought by the Borrower or any other Loan Party or its or their respective
equity holders, Affiliates, creditors or any other third Person and whether
based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than three (3) Business Days after written demand therefor.

 

SECTION 9.04                                 Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

84

--------------------------------------------------------------------------------


 

(A)                               the Borrower (provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof);  provided, further, that no consent
of the Borrower shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

 

(B)                               the Administrative Agent;

 

(C)                               the Issuing Bank; and

 

(D)                               the Swingline Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $10,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent (x) an Assignment and Assumption or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants,
together with a processing and recordation fee of $3,500, such fee to be paid by
either the assigning Lender or the assignee Lender or shared between such
Lenders; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its Affiliates and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary

 

85

--------------------------------------------------------------------------------


 

course of its business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of (x) a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a

 

86

--------------------------------------------------------------------------------


 

“Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05                                      Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any

 

87

--------------------------------------------------------------------------------


 

investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

 

SECTION 9.06                                      Counterparts; Integration;
Effectiveness; Electronic Execution.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, e-mailed.pdf or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement.  The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement
and the transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

 

SECTION 9.07                                      Severability.  Any provision
of any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08                                      Right of Setoff.  If an Event
of Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or any Subsidiary Guarantor against any of and all of the Secured Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

88

--------------------------------------------------------------------------------


 

SECTION 9.09                                 Governing Law; Jurisdiction:
Consent to Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the Commonwealth of Kentucky.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any state or federal court located within the County of
Jefferson, Commonwealth of Kentucky, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in the Commonwealth of
Kentucky or, to the extent permitted by law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

 

(c)                                  The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10                                 WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11                                 Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.12                                 Confidentiality.

 

(a)                                 Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and

 

89

--------------------------------------------------------------------------------


 

other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) on a confidential basis to (1)
any rating agency in connection with rating the Borrower or its Subsidiaries or
the credit facilities provided for herein or (2) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facilities provided for herein, (h) with the consent
of the Borrower or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

(b)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NONPUBLIC INFORMATION IN ACCORDANCE WITH THOSE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(c)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

SECTION 9.13                                 USA PATRIOT Act.  Each Lender that
is subject to the requirements of the Patriot Act hereby notifies each Loan
Party that pursuant to the requirements of the

 

90

--------------------------------------------------------------------------------


 

Patriot Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.

 

SECTION 9.14                                      Appointment for Perfection. 
Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent and the Secured
Parties, in assets which, in accordance with Article 9 of the UCC or any other
applicable law can be perfected only by possession or control.  Should any
Lender (other than the Administrative Agent) obtain possession or control of any
such Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.

 

SECTION 9.15                                      Releases of Subsidiary
Guarantors.

 

(a)                                 A Subsidiary Guarantor shall automatically
be released from its obligations under the Subsidiary Guaranty upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise.  In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release.  Any execution and delivery of documents pursuant to
this Section shall be without recourse to or warranty by the Administrative
Agent.

 

(b)                                 At such time as the principal and interest
on the Loans, all LC Disbursements, the fees, expenses and other amounts payable
under the Loan Documents and the other Secured Obligations (other than Banking
Services Obligations not due and payable, Swap Obligations not due and payable,
and other Obligations expressly stated to survive such payment and termination)
shall have been paid in full in cash, the Commitments shall have been terminated
and no Letters of Credit shall be outstanding, the Subsidiary Guaranty and all
obligations (other than those expressly stated to survive such termination) of
each Subsidiary Guarantor thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.

 

SECTION 9.16                                 Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.  Without limitation of the foregoing, it is the intent of the
Credit Parties and Borrower to conform to and contract in strict compliance with
applicable usury law from time to time in effect.  All agreements between the
Credit Parties and Borrower are hereby limited by the provisions of this Section
which shall override and control all such agreements, whether now existing or
hereafter arising and whether written or oral.  In no way, nor in any event or
contingency (including, but not limited to, prepayment or acceleration of the
maturity of any Obligation), shall the interest taken, reserved,

 

91

--------------------------------------------------------------------------------


 

contracted for, charged, or received under this Agreement, under the Notes or
otherwise, exceed the maximum nonusurious amount permissible under applicable
law.  If, from any possible construction of any of the Loan Documents or any
other document, interest would otherwise be payable in excess of the maximum
nonusurious amount, any such construction shall be subject to the provisions ,
of this Section and such interest shall be automatically reduced to the maximum
nonusurious amount permitted under applicable law, without the necessity of
execution of any amendment or new document.  If any Lender shall ever receive
anything of value which is characterized as interest on the Loans under
applicable law and which would, apart from this provision, be in excess of the
maximum nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other Obligations
evidenced by any of the Loan Documents does not include the right to receive any
interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand.  All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
same does not exceed the maximum nonusurious amount permitted by applicable law.

 

SECTION 9.17                                      No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Lenders and their Affiliates, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender or any of its Affiliates has any obligation to disclose any of such
interests to the Borrower or its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 9.18                                      Acknowledgement and Consent to
Bail-In of EEA Financial Institutions.  Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

92

--------------------------------------------------------------------------------


 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

ARTICLE X

 

Borrower Guarantee

 

In order to induce the Lenders to extend credit to the Borrower hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Borrower hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Specified Ancillary Obligations of the
Subsidiaries.  The Borrower further agrees that the due and punctual payment of
such Specified Ancillary Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Specified Ancillary Obligation.

 

The Borrower waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Specified Ancillary Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Borrower hereunder shall not be affected by (a) the failure
of any applicable Lender (or any of its Affiliates) to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of any Banking Services Agreement, any Swap Agreement or otherwise;
(b) any extension or renewal of any of the Specified Ancillary Obligations; (c)
any rescission, waiver, amendment or modification of, or release from, any of
the terms or provisions of this Agreement, any other Loan Document, any Banking
Services Agreement, any Swap Agreement or other agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Specified Ancillary Obligations; (e) the failure of any applicable Lender (or
any of its Affiliates) to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Specified Ancillary Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Subsidiary or any
other guarantor of any of the Specified Ancillary Obligations; (g) the
enforceability or validity of the Specified Ancillary Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Specified Ancillary
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Subsidiary or any other guarantor of any of the
Specified Ancillary Obligations, for any reason related to this Agreement, any
other Loan Document, any Banking Services Agreement, any Swap Agreement, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such Subsidiary or any other guarantor of
the Specified Ancillary Obligations, of any of the Specified Ancillary
Obligations or otherwise affecting any term of any of the Specified Ancillary
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of the Borrower to subrogation.

 

93

--------------------------------------------------------------------------------


 

The Borrower further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Specified Ancillary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any applicable Lender
(or any of its Affiliates) to any balance of any deposit account or credit on
the books of the Administrative Agent, the Issuing Bank or any Lender in favor
of any Subsidiary or any other Person.

 

The obligations of the Borrower hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Specified Ancillary Obligations, any impossibility in the performance of any of
the Specified Ancillary Obligations or otherwise.

 

The Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Specified Ancillary Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Specified
Ancillary Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by any
applicable Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Specified Ancillary Obligations in its
discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
any applicable Lender (or any of its Affiliates) may have at law or in equity
against the Borrower by virtue hereof, upon the failure of any Subsidiary to pay
any Specified Ancillary Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Borrower hereby promises to and will, upon receipt of written demand by any
applicable Lender (or any of its Affiliates), forthwith pay, or cause to be
paid, to such applicable Lender (or any of its Affiliates) in cash an amount
equal to the unpaid principal amount of such Specified Ancillary Obligations
then due, together with accrued and unpaid interest thereon.  The Borrower
further agrees that if payment in respect of any Specified Ancillary Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York, Chicago or any other office, branch, affiliate or correspondent
bank of the applicable Lender for such currency and if, by reason of any Change
in Law, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Specified Ancillary Obligation in
such currency or at such place of payment shall be impossible or, in the
reasonable judgment of any applicable Lender (or any of its Affiliates),
disadvantageous to such applicable Lender (or any of its Affiliates) in any
material respect, then, at the election of such applicable Lender, the Borrower
shall make payment of such Specified Ancillary Obligation in Dollars (based upon
the applicable equivalent amount in effect on the date of payment) and/or in New
York, Chicago or such other payment office as is designated by such applicable
Lender (or its Affiliate) and, as a separate and independent obligation, shall
indemnify such applicable Lender (and any of its Affiliates) against any losses
or reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

 

Upon payment by the Borrower of any sums as provided above, all rights of the
Borrower against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Specified Ancillary Obligations owed by such Subsidiary to the applicable Lender
(or its applicable Affiliates).

 

The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided,

 

94

--------------------------------------------------------------------------------


 

however, that the Borrower shall only be liable under this paragraph for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this paragraph or otherwise under this Article X voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The Borrower intends that this paragraph
constitute, and this paragraph shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Subsidiary Guarantor for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Nothing shall discharge or satisfy the liability of the Borrower hereunder
except the full performance and payment in cash of the Secured Obligations.

 

[Signature Pages Follow]

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ALMOST FAMILY, INC.,

 

as the Borrower

 

 

 

 

 

 

 

By

/s/ C. Steven Guenthner

 

 

Name: C. Steven Guenthner

 

 

Title: President, Principal Financial Officer, Secretary and Treasurer

 

Signature Page to Amended and Restated Credit Agreement
Almost Family, Inc.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Lender, as the Swingline Lender, as the Issuing Bank and as
the Administrative Agent

 

 

 

 

By

/s/ Will Barry

 

 

Name: Will Barry

 

 

Title: Associate

 

Signature Page to Amended and Restated Credit Agreement
Almost Family, Inc.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Elizabeth L. Knox

 

 

Name: Elizabeth L. Knox

 

 

Title: SVP

 

Signature Page to Amended and Restated Credit Agreement
Almost Family, Inc.

 

--------------------------------------------------------------------------------


 

 

HEALTHCARE FINANCIAL SOLUTIONS, LLC,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Hanes Whiteley

 

 

Name: Hanes Whiteley

 

 

Title: Duly Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement
Almost Family, Inc.

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as Documentation Agent and as a Lender

 

 

 

 

 

 

 

By

/s/ Vera B. McEvoy

 

 

Name: Vera B. McEvoy

 

 

Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement
Almost Family, Inc.

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Joseph A. Miller

 

 

Name: Joseph A. Miller

 

 

Title: Managing Director

 

Signature Page to Amended and Restated Credit Agreement
Almost Family, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

INITIAL COMMITMENTS ON EFFECTIVE DATE

 

LENDER

 

COMMITMENT

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$

61,071,428.57

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

$

61,071,428.57

 

 

 

 

 

 

HEALTHCARE FINANCIAL SOLUTIONS, LLC

 

$

45,000,000.00

 

 

 

 

 

 

FIFTH THIRD BANK

 

$

32,142,857.14

 

 

 

 

 

 

REGIONS BANK

 

$

25,714,285.72

 

 

 

 

 

 

AGGREGATE COMMITMENT

 

$

225,000,000.00

 

 

INCREASED COMMITMENTS ON REVOLVING COMMITMENT INCREASE DATE

 

LENDER

 

COMMITMENT

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$

95,000,000

 

 

 

 

 

BANK OF AMERICA, N.A.

 

$

95,000,000

 

 

 

 

 

HEALTHCARE FINANCIAL SOLUTIONS, LLC

 

$

70,000,000

 

 

 

 

 

FIFTH THIRD BANK

 

$

50,000,000

 

 

 

 

 

REGIONS BANK

 

$

40,000,000

 

 

 

 

 

AGGREGATE COMMITMENT

 

$

350,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.01

 

SUBSIDIARIES

 

Count

 

Subsidiary Name

 

Capital Stock/Type of
Ownership

 

Number of Issued
and Outstanding
Shares

 

State

 

State ID No.

 

Type of
Entity

1

 

Adult Day Care of America, Inc.

 

1,000 shares of common stock, $.001 par value per share, owned by Almost Family,
Inc.

 

1,000

 

DE

 

2128204

 

Corp.

2

 

AFAM Merger Inc.

 

100 shares, owned by Almost Family, Inc.

 

100

 

DE

 

4743144

 

Corp.

3

 

Cambridge Home Health Care Holdings, Inc.

 

100,968.048 shares, owned by National Health Industries, Inc.

 

100,968.048

 

DE

 

3752185

 

Corp.

4

 

Cambridge Home Health Care, Inc.

 

10 shares, owned by Cambridge Home Health Care Holdings, Inc.

 

10

 

OH

 

866131

 

Corp.

5

 

Cambridge Home Health Care, Inc./Private

 

10 shares, owned by Cambridge Home Health Care Holdings, Inc.

 

10

 

OH

 

866130

 

Corp.

6

 

Caretenders of Cleveland, Inc.

 

100 shares owned by National Health Industries, Inc.

 

100

 

KY

 

0418732

 

Corp.

7

 

Caretenders of Columbus, Inc.

 

100 shares owned by National Health Industries, Inc.

 

100

 

KY

 

0414266

 

Corp.

8

 

Caretenders Visiting Services Employment Company, Inc.

 

100 shares owned by National Health Industries, Inc.

 

100

 

KY

 

0456266

 

Corp.

9

 

National Health Industries, Inc.

 

1,000 shares of common stock without par value, owned by Almost Family, Inc.

 

1,000

 

KY

 

0119806

 

Corp.

10

 

OMNI Home Health Holdings, Inc.

 

10 shares of xxx stock owned by National Health Industries, Inc.

 

10

 

DE

 

4508006

 

Corp.

11

 

Patient Care Medical Services, Inc.

 

10 shares of common stock; owned by Patient Care, Inc.

 

10

 

NJ

 

100027270

 

Corp.

12

 

Patient Care New Jersey, Inc.

 

1,000 shares of common stock; owned by Patient Care, Inc.

 

1,000

 

DE

 

3848463

 

Corp.

13

 

Patient Care Pennsylvania, Inc.

 

100 shares of common stock; owned by Patient Care, Inc.

 

100

 

DE

 

3623151

 

Corp.

 

--------------------------------------------------------------------------------


 

14

 

Patient Care, Inc.

 

1,000 shares of common stock, $.01 par value per share; owned by AFAM
Acquisition, LLC

 

1,000

 

DE

 

2320425

 

Corp.

15

 

Priority Care, Inc.

 

100 shares of common stock; owned by Patient Care, Inc.

 

100

 

CT

 

561909

 

Corp.

16

 

SunCrest Healthcare, Inc

 

265,148 shares of common stock owned by National Health Industries, Inc.; 90,667
shares of B-1 Preferred Stock, 19,708 shares of B-2 Preferred Stock, and 403,856
shares of C Preferred Stock all owned by OMNI Home Health Holdings, Inc.

 

779,379

 

GA

 

400237

 

Corp.

17

 

SunCrest Home Health of AL, Inc.

 

1,000 shares of common stock; owned by SunCrest Healthcare, Inc.

 

1,000

 

AL

 

261-690

 

Corp.

18

 

SunCrest Home Health of Claiborne County, Inc.

 

1,000 shares of common stock; owned by SunCrest Healthcare, Inc.

 

1,000

 

TN

 

000655066

 

Corp.

19

 

SunCrest Home Health of Georgia, Inc.

 

100 shares of common stock; owned by SunCrest Healthcare, Inc.

 

100

 

GA

 

2511213

 

Corp.

20

 

SunCrest Home Health of Manchester, Inc.

 

1,000 shares of common stock; owned by SunCrest Healthcare, Inc.

 

1,000

 

TN

 

000642295

 

Corp.

21

 

SunCrest Home Health of Nashville, Inc.

 

1,000 shares of common stock; owned by SunCrest Healthcare, Inc.

 

1,000

 

TN

 

000627890

 

Corp.

22

 

SunCrest Home Health of South GA, Inc.

 

1,000 shares of common stock; owned by SunCrest Healthcare, Inc.

 

1,000

 

GA

 

3037586

 

Corp.

23

 

SunCrest LBL Holdings, Inc.

 

1,000 shares of common stock; owned by SunCrest Healthcare, Inc.

 

1,000

 

TN

 

000642297

 

Corp.

24

 

SunCrest TeleHealth Services, Inc.

 

1,000 shares of common stock; owned by SunCrest Healthcare, Inc.

 

1,000

 

TN

 

000645556

 

Corp.

 

2

--------------------------------------------------------------------------------


 

25

 

Tennessee Nursing Services of Morristown, Inc.

 

1,000 shares of common stock owned by SunCrest Home Health of Claiborne County,
Inc.

 

1,000

 

TN

 

00060015

 

Corp.

26

 

Trigg County Home Health, Inc.

 

970 shares of common stock owned by Suncrest LBL Holdings, Inc.

 

970

 

KY

 

0715426

 

Corp.

27

 

AFAM Acquisition LLC

 

100% by Almost Family, Inc.

 

 

 

KY

 

0705309

 

LLC

28

 

Almost Family ACO Services of Kentucky, LLC

 

100% by National Health Industries, Inc.

 

 

 

KY

 

0888128

 

LLC

29

 

Almost Family ACO Services of South Florida, LLC

 

100% by National Health Industries, Inc.

 

 

 

FL

 

L14000077192

 

LLC

30

 

Almost Family ACO Services of Tennessee, LLC

 

100% by SunCrest Health Care, Inc.

 

 

 

TN

 

000758873

 

LLC

31

 

Almost Family PC of Ft. Lauderdale, LLC

 

100% by National Health Industries, Inc.

 

 

 

FL

 

L07000103414

 

LLC

32

 

Almost Family PC of Kentucky, LLC

 

100% by National Health Industries, Inc.

 

 

 

KY

 

0675489

 

LLC

33

 

Almost Family PC of SW Florida, LLC

 

100% by National Health Industries, Inc.

 

 

 

FL

 

L07000103411

 

LLC

34

 

Almost Family PC of West Palm, LLC

 

100% by National Health Industries, Inc.

 

 

 

FL

 

L07000103413

 

LLC

35

 

BGR Acquisition, LLC

 

100% by SunCrest Healthcare, Inc.

 

 

 

FL

 

L06000098860

 

LLC

36

 

Caretenders of Jacksonville, LLC

 

100% by National Health Industries, Inc.

 

 

 

FL

 

L06000110767

 

LLC

37

 

Caretenders Visiting Services of District 6 LLC

 

100% by National Health Industries, Inc.

 

 

 

KY

 

0565533

 

LLC

38

 

Caretenders Visiting Services of District 7 LLC

 

100% by National Health Industries, Inc.

 

 

 

KY

 

0565534

 

LLC

39

 

Caretenders Visiting Services of Gainesville, LLC

 

100% by National Health Industries, Inc.

 

 

 

FL

 

L05000016996

 

LLC

40

 

Caretenders Visiting Services of Hernando County, LLC

 

100% by National Health Industries, Inc.

 

 

 

FL

 

L06000104096

 

LLC

41

 

Caretenders Visiting Services of Kentuckiana, LLC

 

100% by National Health Industries, Inc.

 

 

 

KY

 

0615538

 

LLC

42

 

Caretenders Visiting Services of Columbus, LLC

 

100% by National Health Industries, Inc.

 

 

 

OH

 

1676001

 

LLC

 

3

--------------------------------------------------------------------------------


 

43

 

Caretenders Visiting Services of Ocala, LLC

 

100% by National Health Industries, Inc.

 

 

 

FL

 

L06000028455

 

LLC

44

 

Caretenders Visiting Services of Orlando, LLC

 

100% by National Health Industries, Inc.

 

 

 

KY

 

0597949

 

LLC

45

 

Caretenders Visiting Services of Pinellas County, LLC

 

100% by National Health Industries, Inc.

 

 

 

FL

 

L06000104100

 

LLC

46

 

Caretenders Visiting Services of Southern Illinois, LLC

 

100% by National Health Industries, Inc.

 

 

 

IL

 

2013258

 

LLC

47

 

Caretenders Visiting Services of St. Augustine, LLC

 

100% by National Health Industries, Inc.

 

 

 

FL

 

L05000052409

 

LLC

48

 

Caretenders Visiting Services of St. Louis, LLC

 

100% by National Health Industries, Inc.

 

 

 

MO

 

LC0774505

 

LLC

49

 

Caretenders VNA of Ohio, LLC

 

100% by National Health Industries, Inc.

 

 

 

OH

 

1970058

 

LLC

50

 

Caretenders VS of Boston, LLC

 

100% by National Health Industries, Inc.

 

 

 

MA

 

962269

 

LLC

51

 

Caretenders VS of Central KY, LLC

 

100% by National Health Industries, Inc.

 

 

 

KY

 

0675492

 

LLC

52

 

Caretenders VS of Lincoln Trail, LLC

 

100% by National Health Industries, Inc.

 

 

 

KY

 

0715613

 

LLC

53

 

Caretenders VS of Louisville, LLC

 

100% by National Health Industries, Inc.

 

 

 

KY

 

0675491

 

LLC

54

 

Caretenders VS of Ohio, LLC

 

100% by National Health Industries, Inc.

 

 

 

OH

 

1812627

 

LLC

55

 

Caretenders VS of SE Ohio, LLC

 

100% by National Health Industries, Inc.

 

 

 

OH

 

2007716

 

LLC

56

 

Caretenders VS of Western KY, LLC

 

100% by National Health Industries, Inc.

 

 

 

KY

 

0675497

 

LLC

57

 

Home Health Agency - Central Pennsylvania, LLC

 

100% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043051

 

LLC

58

 

Home Health Agency - Brevard, LLC

 

100% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043050

 

LLC

59

 

Home Health Agency - Broward, Inc.

 

100% by National Health Industries, Inc.

 

 

 

FL

 

P01000111371

 

Corp.

 

4

--------------------------------------------------------------------------------


 

60

 

Home Health Agency - Collier, LLC

 

100% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043052

 

LLC

61

 

Home Health Agency - Hillsborough, LLC

 

100% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043054

 

LLC

62

 

Home Health Agency - Illinois, LLC

 

100% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043056

 

LLC

63

 

Home Health Agency - Indiana, LLC

 

100% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043055

 

LLC

64

 

Home Health Agency - Palm Beaches, LLC

 

100% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043057

 

LLC

65

 

Home Health Agency - Pennsylvania, LLC

 

100% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043058

 

LLC

66

 

Home Health Agency - Philadelphia, LLC

 

100% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043059

 

LLC

67

 

Home Health Agency - Pinellas, LLC

 

100% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043060

 

LLC

68

 

Imperium Health Management, LLC

 

JV Entity-72.04% owned by Almost Family, Inc.)

 

 

 

KY

 

0794561

 

LLC

69

 

IN Homecare Network Central, LLC

 

100% by National Health Industries, Inc.

 

 

 

IN

 

2013061000795

 

LLC

70

 

IN Homecare Network North, LLC

 

100% by National Health Industries, Inc.

 

 

 

IN

 

2013061000766

 

LLC

71

 

Mederi Caretenders VS of SE FL, LLC

 

100% by National Health Industries, Inc.

 

 

 

FL

 

L07000103410

 

LLC

72

 

Mederi Caretenders VS of Broward, LLC

 

100% by National Health Industries, Inc.

 

 

 

FL

 

L07000103409

 

LLC

73

 

Mederi Caretenders VS of SW FL, LLC

 

100% by National Health Industries, Inc.

 

 

 

FL

 

L07000103412

 

LLC

74

 

Mederi Caretenders VS of Tampa, LLC

 

100% by National Health Industries, Inc.

 

 

 

FL

 

L07000104055

 

LLC

75

 

OMNI Home Health Services, LLC

 

100% by OMNI Home Health Holdings, Inc.

 

 

 

DE

 

4508002

 

LLC

76

 

OMNI Home Health - District 1, LLC

 

100% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043061

 

LLC

 

5

--------------------------------------------------------------------------------


 

77

 

OMNI Home Health - District 2, LLC

 

100% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043062

 

LLC

78

 

OMNI Home Health - District 4, LLC

 

JV Entity 70% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043063

 

LLC

79

 

OMNI Home Health - Hernando, LLC

 

100% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043064

 

LLC

80

 

OMNI Home Health - Jacksonville, LLC

 

100% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043066

 

LLC

81

 

OMNI Health Management, LLC

 

100% by OMNI Home Health Services, LLC

 

 

 

FL

 

L08000043081

 

LLC

82

 

Patient Care Connecticut LLC

 

100% by Priority Care, Inc.

 

 

 

CT

 

0979769

 

LLC

83

 

Princeton Home Health, LLC

 

100% by National Health Industries, Inc.

 

 

 

AL

 

DLL 480-611

 

LLC

84

 

SunCrest Companion Services, LLC

 

100% by SunCrest Healthcare, Inc.

 

 

 

TN

 

000559681

 

LLC

85

 

SunCrest Healthcare of East Tennessee, LLC

 

100% by SunCrest Healthcare, Inc.

 

 

 

TN

 

000588238

 

LLC

86

 

SunCrest Healthcare of Middle TN, LLC

 

100% by SunCrest Healthcare, Inc.

 

 

 

TN

 

000534537

 

LLC

87

 

SunCrest Healthcare of West Tennessee, LLC

 

100% by SunCrest Healthcare, Inc.

 

 

 

TN

 

000559681

 

LLC

88

 

SunCrest Home Health of Tampa, LLC

 

100% by SunCrest Healthcare, Inc.

 

 

 

FL

 

L10000107528

 

LLC

89

 

SunCrest Home Health of MO, Inc.

 

100% by SunCrest Healthcare, Inc.

 

 

 

MO

 

986620

 

Corp.

90

 

SunCrest Home Health of North Carolina, Inc.

 

100% by SunCrest Healthcare, Inc.

 

 

 

NC

 

1141297

 

Corp.

91

 

SunCrest Home Health - Southside, LLC

 

60% by SunCrest Home Health of Georgia, Inc.

 

 

 

GA

 

4014293

 

LLC

92

 

SunCrest Outpatient Rehab Services of TN, LLC

 

100% by SunCrest Healthcare, Inc.

 

 

 

TN

 

000603548

 

LLC

93

 

SunCrest Outpatient Rehab Services, LLC

 

100% by SunCrest Healthcare, Inc.

 

 

 

TN

 

563554

 

LLC

 

6

--------------------------------------------------------------------------------


 

94

 

Bracor, Inc.

 

100% by National Health Industries, Inc.

 

11,970.44 shares of Series A Voting common stock, 474,029.55 shares of Series A
Preferred Stock, and 110,000 shares of Series B Preferred Stock

 

NY

 

1006710

 

Corp.

95

 

BHC Services, Inc.

 

100% by National Health Industries, Inc.

 

20 shares of Class A Voting common stock

 

NY

 

1006102

 

Corp.

96

 

Western Region Health Corporation

 

100% by Bracor, Inc.

 

200

 

NY

 

1414890

 

Corp.

97

 

Willcare, Inc.

 

100% by Bracor, Inc.

 

197

 

NY

 

850900

 

Corp.

98

 

Patient’s Choice Homecare, LLC

 

100% by Bracor, Inc.

 

 

 

CT

 

750330

 

LLC

99

 

Connecticut Home Health Care, Incorporated

 

100% by Bracor, Inc.

 

100 shares of Class A common stock, 100 shares of Class B common stock

 

CT

 

227105

 

Corp.

100

 

Litson Certified Care, Inc.

 

100% by Western Region Health Corporation

 

200

 

NY

 

1860786

 

Corp.

101

 

Litson Health Care, Inc.

 

100% by Willcare, Inc.

 

100

 

NY

 

734269

 

Corp.

102

 

Ingenios Health Holdings, Inc.

 

100% by Almost Family, Inc.

 

12,000,000

 

DE

 

5186601

 

Corp.

103

 

Ingenios Health Co.

 

100% by Ingenios Health Holdings, Inc.

 

100

 

DE

 

5199166

 

Corp.

104

 

Black Stone Operations, LLC

 

100% by National health Industries, Inc.

 

 

 

OH

 

2246704

 

LLC

105

 

Black Stone of Cincinnati, LLC

 

100% by Black Stone Operations, LLC

 

 

 

OH

 

1973918

 

LLC

 

7

--------------------------------------------------------------------------------


 

106

 

Black Stone of Dayton, LLC

 

100% by Black Stone Operations, LLC

 

 

 

OH

 

1973919

 

LLC

107

 

Black Stone of Central Ohio, LLC

 

100% by Black Stone Operations, LLC

 

 

 

OH

 

1901026

 

LLC

108

 

Black Stone of Northwest Ohio, LLC

 

100% by Black Stone Operations, LLC

 

 

 

OH

 

2237128

 

LLC

109

 

Blackstone Group, LLC

 

100% by Black Stone Operations, LLC

 

 

 

OH

 

1500968

 

LLC

110

 

Blackstone Health Care, LLC

 

100% by Black Stone Operations, LLC

 

 

 

OH

 

935407

 

LLC

111

 

S&B Health Care, LLC

 

100% by Black Stone Operations, LLC

 

 

 

OH

 

967995

 

LLC

112

 

Advanced Geriatric Education & Consulting, LLC

 

100% by Black Stone Operations, LLC

 

 

 

OH

 

1713783

 

LLC

113

 

Black Stone of Northeast Ohio, LLC

 

100% by Black Stone Operations, LLC

 

 

 

OH

 

2337621

 

LLC

114

 

MJ Nursing at Black Stone, LLC

 

100% by Black Stone of Cincinnati, LLC

 

 

 

OH

 

1822088

 

LLC

115

 

Care Advisors by Black Stone, LLC

 

100% by Black Stone of Cincinnati, LLC

 

 

 

OH

 

1859959

 

LLC

116

 

Assisted Care by Black Stone of Cincinnati, LLC

 

100% by Black Stone of Cincinnati, LLC

 

 

 

OH

 

1973921

 

LLC

117

 

Home Health Care by Black Stone of Cincinnati, LLC

 

100% by Black Stone of Cincinnati, LLC

 

 

 

OH

 

1973920

 

LLC

118

 

Assisted Care by Black Stone of Dayton, LLC

 

100% by Black Stone of Dayton, LLC

 

 

 

OH

 

1973922

 

LLC

119

 

Home Health Care by Black Stone of Dayton, LLC

 

100% by Black Stone of Dayton, LLC

 

 

 

OH

 

1973923

 

LLC

120

 

Assisted Care by Black Stone of Central Ohio, LLC

 

100% by Black Stone of Central Ohio, LLC

 

 

 

OH

 

1901025

 

LLC

121

 

Home Health Care by Black Stone of Central Ohio, LLC

 

100% by Black Stone of Central Ohio, LLC

 

 

 

OH

 

1901027

 

LLC

122

 

Home Health Care by Black Stone of Northwest Ohio, LLC

 

100% by Black Stone of Northwest Ohio, LLC

 

 

 

OH

 

818998

 

LLC

 

8

--------------------------------------------------------------------------------


 

123

 

Assisted Care by Black Stone of Northwest Ohio, LLC

 

100% by Black Stone of Northwest Ohio, LLC

 

 

 

OH

 

2371178

 

LLC

124

 

Patient Care of Hudson County, LLC

 

100% by Patient Care New Jersey, Inc.

 

 

 

NJ

 

600423970

 

LLC

125

 

Long Term Solutions, Inc.

 

2,000 Shares of Voting Stock owned by National Health Industries, Inc. 18,000
shares of Non-Voting Stock owned by National Health Industries, Inc.

 

2,000 shares of Voting Stock, 18,000 shares of Non-Voting Stock

 

MA

 

000670795

 

Corp.

126

 

Home Health of Jefferson Co, LLC

 

100% by National Health Industries, Inc.

 

 

 

KY

 

0951587

 

LLC

127

 

HHA of Wisconsin, LLC

 

100% by National Health Industries, Inc.

 

 

 

WI

 

H057746

 

LLC

128

 

Patient Care HHA, LLC

 

100% by Priority Care, Inc.

 

 

 

CT

 

1204832

 

LLC

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 3.06

 

SCHEDULE OF ACTIONS, SUITS AND PROCEEDINGS (“DISCLOSED MATTERS”)

 

Department of Justice Subpoena.  As disclosed in its Form 10-K, Almost
Family, Inc is in the process of complying with a civil subpoena from the United
States Department of Justice received in January of 2016 related to two
locations acquired along with SunCrest in late 2013. SunCrest had previously
acquired the locations in its merger with Omni Home Health in 2011. The subpoena
seeks the production of various pre -acquisition business records limited to
certain Omni operations in Sarasota and Tampa, Florida for the years 2007-2011.
The Borrower is cooperating fully with this investigation. The subject
operations generated less than 1% of the Borrower’s and its Subsidiaries’
consolidated revenues in 2015.

 

Kentucky Department of Revenue Dispute.  Frost Brown Todd represents AFI before
the Kentucky Department of Revenue (“KDOR”), Division of Protest Resolution, in
an ongoing Tangible Personal Property Tax examination (“Dispute”).  The Dispute
involves a Tangible Personal Property Tax examination for the tax periods
January 1, 2007 through January 1, 2010, inclusive (“Tax Periods”).  Therein,
KDOR has asserted additional Tangible Personal Property Tax obligations are owed
by the Borrower, and has assessed Kentucky Tangible Personal Property Tax
against the Borrower for same.  The Dispute involves an alleged tax liability
due in an amount of not less than $150,232.97; KDOR has assessed additional
Tangible Personal Property Tax in the amount of $120,465.19, penalties in the
amount of $12,046.52 and interest (as of 5/22/12) in the amount of $17,721.26. 
The Dispute is currently pending in the administrative process before the KDOR
Division of Protest Resolution in Frankfort, Kentucky.  A protest with
information detailing the positions and defenses of the Borrower was timely
filed with KDOR on June 22, 2012, as well as a Supplemental Supporting
Statement, which was filed on October 11, 2012, and remains pending with the
KDOR.  An exchange of information between the Borrower and KDOR is currently
underway.  The Borrower believes its position is accurate.  Settlement
discussions have not yet commenced.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

EXISTING INDEBTEDNESS

 

1.              Indebtedness in an aggregate principal amount not to exceed
$1,500,000 due January 5, 2019 to Omni Home Health Acquisition, LLC in
connection with an acquisition consummated prior to the Effective Date.

 

2.              Indebtedness in an aggregate principal amount not to exceed
$5,000,000 due November 3, 2018 to Kimberly Payne, LEC Community Services, Inc.,
Black Stone Companies of Ohio, Inc., Warren County Community Services, LLC,
Primrose Retirement Communities, LLC and ERC Development, LLC in connection with
an acquisition consummated prior to the Effective Date.

 

3.              Indebtedness in an aggregate principal amount not to exceed
$6,000,000 due January 4, 2019 to Richard Guanci 2009 Irrevocable Trust, Noreen
Guanci 2009 Irrevocable Trust, Noreen Guanci and Anne Harrington 1999
Irrevocable Trust in connection with an acquisition consummated prior to the
Effective Date.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

EXISTING LIENS

 

ARTICLE XI
ARTICLE XII Debtor
Name

 

Jurisdiction

 

Type of
Lien

 

File #

 

File Date

 

Party

 

Collateral/Amount

Almost Family, Inc.

 

DE

 

UCC-1

 

20142285583

 

06/03/2014

 

Advanced Document Solutions

 

Copier

 

 

 

 

 

 

 

 

 

 

 

 

 

Almost Family, Inc.

 

DE

 

UCC-1

 

20160489698

 

01/26/2016

 

Americorp Financial LLC

 

Uroscan Ultrsound System

 

 

 

 

 

 

 

 

 

 

 

 

 

Almost Family, Inc.

 

DE

 

UCC-1

 

20162209029

 

04/14/2016

 

Advanced Document Solutions

 

Coper and related equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

Almost Family, Inc.

 

DE

 

UCC-1

 

20165934318

 

09/27/2016

 

Toshiba America Medical Credit

 

Fax and other equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

Patient Care, Inc.

 

DE

 

UCC-1

 

20040156614

 

01/20/2004

 

Dell Financial Services, L.P.

 

Leased computer equipment(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bracor, Inc.

 

NY

 

UCC-1

 

200808060549096

 

08/06/2008

 

M&T Credit Services LLC

 

Equipment under a master lease

 

 

 

 

 

 

 

 

 

 

 

 

 

Bracor, Inc.

 

NY

 

UCC-1

 

200808060549123

 

08/06/2008

 

M&T Credit Services LLC

 

Equipment under a master lease

 

--------------------------------------------------------------------------------

(1)  Obligation has been paid and Borrower is in process of filing a termination
statement.

 

--------------------------------------------------------------------------------


 

Bracor, Inc.

 

NY

 

UCC-1

 

201201065021808

 

01/06/2012

 

Hewlett-Packard Financial Services Company

 

Leased equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

Bracor, Inc.

 

NY

 

UCC-1

 

201205165572094

 

05/16/2012

 

Hewlett-Packard Financial Services Company

 

Leased equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

Bracor, Inc.

 

NY

 

UCC-1

 

201209040504037

 

09/04/2012

 

Manufacturers and Traders Trust Company

 

Leased equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

Willcare, Inc.

 

NY

 

UCC-1

 

201307170406022

 

07/17/2013

 

Comdoc

 

Leased equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

Willcare, Inc.

 

NY

 

UCC-1

 

201309236008982

 

09/23/2013

 

Comdoc

 

Leased equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

Willcare, Inc.

 

NY

 

UCC-1

 

201312026259796

 

12/02/2013

 

Comdoc

 

Leased equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

Willcare, Inc.

 

NY

 

UCC-1

 

201403115239478

 

03/11/2014

 

Comdoc

 

Leased equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

Patient’s Choice Homecare, LLC

 

CT

 

UCC-1

 

003125208

 

06/10/2016

 

City of New Haven

 

Equipment, furniture and fixtures

 

 

 

 

 

 

 

 

 

 

 

 

 

Black Stone Operations, LLC

 

OH

 

UCC-1

 

OH00188745700

 

09/02/2015

 

GE Capital Corporation

 

Leased equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

Blackstone Health Care, LLC

 

OH

 

UCC-1

 

OH00158984942

 

06/08/2012

 

U.S. Bank Equipment Finance

 

Equipment ID 1 552A2WV011002557

 

2

--------------------------------------------------------------------------------


 

NOTICES OF TAX AND UNEMPLOYMENT INSURANCE LIENS

 

Taxpayer

 

Kind of Tax

 

File Date

 

Place of Filing

 

Lien Book

 

Amount

Cambridge Home Health Care, Inc.

 

940

 

03/17/16

 

Jefferson County, KY

 

Book 1661, Page 479

 

$35,077.49

Caretenders Visiting Services Employment, Inc.

 

KY Unemployment

 

09/03/09

 

Jefferson County, KY

 

Book 1106, Page 168

 

$156,778.07

SunCrest Healthcare, Inc.

 

Business Tax Collections with KY Department of Revenue

 

05/02/16

 

Jefferson County, KY

 

Book 1675, Page 634

 

Estimated at less than $5,000

SunCrest TeleHealth Services, Inc.

 

Business Tax Collections with KY Department of Revenue

 

12/22/15

 

Jefferson County, KY

 

Book 1627, Page 812

 

Estimated at less than $5,000

Almost Family, Inc.

 

KY Unemployment

 

01/05/10

 

Jefferson County, KY

 

Book 1129, Page 473

 

$55,739.82 (combined)

Almost Family, Inc.

 

KY Unemployment

 

12/14/15

 

Jefferson County, KY

 

Book, 1623, Page 756

 

$55,739.82 (combined)

 

·                  Borrower is contesting tax and unemployment insurance matters
listed above and is the process of having them removed.  The expected amount to
be paid under all the issues above should be under $5,000.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 6.08

 

EXISTING RESTRICTIONS

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower(s):

Almost Family, Inc.

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The Amended and Restated Credit Agreement dated as of December 5, 2016 among
Almost Family, Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

6.

Assigned Interest:

 

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

Effective Date:                             , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and Issuing Bank and Swingline Lender

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

[Consented to:](3)

 

 

ALMOST FAMILY, INC.

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually

 

--------------------------------------------------------------------------------


 

executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

[This Compliance Certificate is being delivered to JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), pursuant to
Section 5.01(c) of that certain Amended and Restated Credit Agreement dated as
of December 5, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Almost Family, Inc., a
Delaware corporation (“Borrower”), the Lenders from time to time party thereto
and the Administrative Agent.  All capitalized terms used herein without
definition shall have the meanings assigned to those terms in the Credit
Agreement.

 

The undersigned Financial Officer of Borrower hereby certifies that, as of the
last day of the most recently ended fiscal quarter,             , 20    (the
“Calculation Date”):

 

1.                                      Ratio Requirements.

 

A.            The Interest Coverage Ratio as of the Calculation Date was
         to 1.00 calculated as follows (all amounts in the following
calculations are determined for Borrower on a consolidated basis):

 

(a)         Operating income (Earnings before interest expense, provision for
income taxes and non-controlling interests) determined in accordance with GAAP
plus to the extent included in the calculation of net income the sum of:

 

(i)                                     franchise taxes paid or accrued

 

(ii)                                  amortization and depreciation expense

 

(iii)                               extraordinary or non-recurring “cash” losses
acceptable to the Administrative Agent, net of extraordinary or non-recurring
gains and gains from sales or other dispositions of assets

 

(iv)                              non-cash charges, expenses or losses,
including but not limited to asset impairment charges

 

--------------------------------------------------------------------------------


 

(v)                                 non-recurring out-of-pocket transactional
fees, costs and expenses directly related to acquisitions (including the Vulcan
Acquisition), including legal and success fees, advisory fees, upfront financing
fees severance, retention and transaction bonuses and other employee-related
costs

 

(vi)                              Acquired EBITDA (attach Acquired EBITDA
Calculation Rider (set forth on Exhibit A))

 

(b)         less, to the extent included in the calculation of net income the
sum of

 

(i)                                     any cash payments made during such
period in respect of items described in Section 1.A.1.v above subsequent to the
fiscal quarter in which the relevant non-cash charges, expenses or losses were
incurred

 

(c)          Provisional Compliance Pro Forma Adjusted EBITDA: ((1) — (2))

 

(d)                                 Less, if the Calculation Date is March 31,
2017 or later, “cash” losses in A (1) (iii) exceeding fifteen percent (15%) of
Provisional Compliance Pro Forma Adjusted EBITDA (3)

 

(e)          Compliance Certificate Pro Forma Adjusted EBITDA ((3) - (4))

 

(f)           Rent Expense

 

(g)          Compliance Certificate Pro Forma Adjusted EBITDAR ((5) + (6))

 

(h)         Interest Expense

 

(i)             Rent Expense ((6) above)

 

2

--------------------------------------------------------------------------------


 

Interest Coverage Ratio Calculation:  (7) divided by ((8) + (9))

 

Required:  not less than 2.75 to 1.00

 

B.            The Leverage Ratio as of the Calculation Date, was          to
1.00 calculated as follows (all amounts in the following calculation are
determined for Borrower on a consolidated basis):

 

(j)            Indebtedness

 

(k)         mandatorily redeemable preferred stock

 

(l)             Total Funded Debt:  (1) + (2)

 

(m)     Adjusted EBITDA:  Section 1.A (5) above

 

Calculation:  (3) divided by (4)

 

Required:  Not greater than [   ](1) to 1.00.

 

The undersigned Financial Officer of Borrower further certifies that he or she
has reviewed the Credit Agreement and

 

(i)                                     has no knowledge of any event or
condition which constitutes a Default or an Event of Default other than [if any
Default or Event of Default has occurred, describe the same, the period of
existence thereof and what action the Borrower has taken or proposes to take
with respect thereto]; and

 

(ii)                                  certifies that no change in GAAP or in the
application thereof has occurred since the date of the most recent audited
financial statements delivered to the Administrative Agent and the Lenders [if
any change has occurred, specify the effect of such change on the financial
statements delivered in connection herewith].

 

--------------------------------------------------------------------------------

(1)  Applicable levels set forth in Section 6.10(a) of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated           , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of December 5, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Almost
Family, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Increasing Lender
agrees, subject to the terms and conditions of the Credit Agreement, that on the
date of this Supplement it shall [have its Commitment increased by
$[               ], thereby making the aggregate amount of its total Commitments
equal to $[                ]] [and] [participate in a tranche of Incremental
Term Loans with a commitment amount equal to $[               ] with respect
thereto].

 

2.                                      The Borrower hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

3.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

4.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

5.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

ALMOST FAMILY, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of December 5, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Almost
Family, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Augmenting Lender agrees
to be bound by the provisions of the Credit Agreement and agrees that it shall,
on the date of this Supplement, become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with a
[Commitment with respect to Revolving Loans of $[                     ]] [and]
[a commitment with respect to Incremental Term Loans of
$[                      ]].

 

2.                                      The undersigned Augmenting Lender
(a) represents and warrants that it is legally authorized to enter into this
Supplement; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, as applicable, and has reviewed such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

3.                                      The undersigned’s address for notices
for the purposes of the Credit Agreement is as follows:

 

[                         ]

 

--------------------------------------------------------------------------------


 

4.                                      The Borrower hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

5.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

6.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

7.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

ALMOST FAMILY, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LIST OF CLOSING DOCUMENTS

 

ALMOST FAMILY, INC.

 

CREDIT FACILITIES

 

December 5, 2016

 

LIST OF CLOSING DOCUMENTS(1)

 

A.                                    LOAN DOCUMENTS

 

1.                                      Amended and Restated Credit Agreement
(the “Credit Agreement”) by and among Almost Family, Inc., a Delaware
corporation (the “Borrower”), the institutions from time to time parties thereto
as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for itself and the other Lenders (the “Administrative
Agent”), evidencing a revolving credit facility to the Borrower from the Lenders
in an initial aggregate principal amount of $225,000,000.

 

SCHEDULES

 

Schedule 2.01

—

Commitments

Schedule 3.01

—

Subsidiaries

Schedule 3.06

—

Disclosed Matters

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.08

—

Existing Restrictions

 

EXHIBITS

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Compliance Certificate

Exhibit C

—

Form of Increasing Lender Supplement

Exhibit D

—

Form of Augmenting Lender Supplement

Exhibit E

—

List of Closing Documents

Exhibit F-1

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit F-2

—

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit F-3

—

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit F-4

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

 

--------------------------------------------------------------------------------

(1)  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 

--------------------------------------------------------------------------------


 

Exhibit G-1

—

Form of Borrowing Request

Exhibit G-2

—

Form of Interest Election Request

Exhibit H

—

Form of Note

 

2.                                      Notes executed by the Borrower in favor
of each of the Lenders, if any, which has requested a note pursuant to
Section 2.10(e) of the Credit Agreement.

 

3.                                      Amended and Restated Guaranty executed
by the initial Subsidiary Guarantors (collectively with the Borrower, the “Loan
Parties”) in favor of the Administrative Agent.

 

4.                                      Amended and Restated Security Agreement
executed by the Loan Parties in favor of the Administrative Agent, together with
pledged instruments and allonges executed in blank, pledge instructions and
acknowledgments, as appropriate.

 

Exhibit A

—

Description of Collateral

Exhibit B

—

Mailing Address; Locations of Collateral

 

5.                                      Amended and Restated Pledge Agreement
executed by the Loan Parties in favor of the Administrative Agent, , together
with stock certificates and stock powers executed in blank, pledge instructions
and acknowledgments, as appropriate.

 

Exhibit A

—

List of Subsidiaries

 

6.                                      Confirmatory Grant of Security Interest
in United States Trademarks made by certain of the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

Schedule A

—

Registered Trademarks; Trademark and Service Mark Applications; Other Trademarks

 

B.                                    UCC DOCUMENTS

 

7.                                      UCC, tax lien and name variation search
reports naming each Loan Party from the appropriate offices in relevant
jurisdictions, to the extent such search reports are received by the Effective
Date.  Notwithstanding the foregoing, UCC, tax lien and name variation search
reports naming the Borrower from the appropriate offices in relevant
jurisdictions shall be received on or prior to the Effective Date.

 

8.                                      UCC financing statements naming each
Loan Party as debtor and the Administrative Agent as secured party as filed with
the appropriate offices in applicable jurisdictions.

 

C.                                    CORPORATE DOCUMENTS

 

9.                                      Certificate of the Secretary or an
Assistant Secretary of each Loan Party certifying (i) that there have been no
changes in the Certificate of Incorporation or other charter document of such
Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of

 

2

--------------------------------------------------------------------------------


 

such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

 

10.                               Good Standing Certificate (or analogous
documentation if applicable) for each Loan Party from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction.

 

D.                                    OPINIONS

 

11.                               Opinion of Frost Brown Todd LLC, Kentucky
counsel for the Loan Parties.

 

E.                                     CLOSING CERTIFICATES AND MISCELLANEOUS

 

12.                               A Certificate signed by the President, a Vice
President or a Financial Officer of the Borrower certifying the following: 
(i) that all of the representations and warranties contained in Article III of
the Credit Agreement are true and correct and (ii) that no Default or Event of
Default has occurred and is then continuing.

 

F.                                      REVOLVING COMMITMENT INCREASE DATE
DOCUMENTS

 

13.                               Reaffirmation Agreement, in form and substance
reasonably acceptable to the Administrative Agent, pursuant to which each of the
Loan Parties shall have ratified and reaffirmed (i) all of its obligations,
contingent or otherwise, under each of the Loan Documents to which it is a party
and (ii) the Liens on its properties created pursuant to the Loan Documents and
securing the Secured Obligations.

 

14.                               Joinder to the Credit Agreement, in form and
substance reasonably acceptable to the Administrative Agent, executed by the
Vulcan Target and its Domestic Subsidiaries (collectively, the “Vulcan Loan
Parties”), to be effective immediately after giving effect to the Vulcan
Acquisition.

 

15.                               Joinder to the Subsidiary Guaranty, in form
and substance reasonably acceptable to the Administrative Agent, executed by the
Vulcan Loan Parties, to be effective immediately after giving effect to the
Vulcan Acquisition.

 

16.                               Joinder to the Pledge Agreement, in form and
substance reasonably acceptable to the Administrative Agent, executed by the
Vulcan Loan Parties, to be effective immediately after giving effect to the
Vulcan Acquisition, together with pledged instruments and allonges executed in
blank, pledge instructions and acknowledgments, as appropriate.

 

17.                               Joinder to the Security Agreement, in form and
substance reasonably acceptable to the Administrative Agent, executed by the
Vulcan Loan Parties, to be effective immediately after giving effect to the
Vulcan Acquisition, together with pledged instruments and allonges executed in
blank, pledge instructions and acknowledgments, as appropriate.

 

3

--------------------------------------------------------------------------------


 

18.                               Confirmatory Grant of Security Interest in
United States Patents made by certain of the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

Schedule A

—

Registered Patents; Patent Applications; Other Patents

 

19.                               Confirmatory Grant of Security Interest in
United States Trademarks made by certain of the Vulcan Loan Parties in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

Schedule A

—

Registered Trademarks; Trademark and Service Mark Applications; Other Trademarks

 

20.                               Confirmatory Grant of Security Interest in
United States Copyrights made by certain of the Vulcan Loan Parties in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

Schedule A

—

Registered Copyrights; Copyright Applications; Other Copyrights

 

21.                               UCC, tax lien and name variation search
reports naming each Vulcan Loan Party from the appropriate offices in relevant
jurisdictions.

 

22.                               UCC financing statements naming each Vulcan
Loan Party as debtor and the Administrative Agent as secured party as filed with
the appropriate offices in applicable jurisdictions.

 

23.                               Certificate of the Secretary or an Assistant
Secretary of each Vulcan Loan Party certifying (i) that there have been no
changes in the Certificate of Incorporation or other charter document of such
Vulcan Loan Party, as attached thereto and as certified as of a recent date by
the Secretary of State (or analogous governmental entity) of the jurisdiction of
its organization, since the date of the certification thereof by such
governmental entity, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Vulcan Loan Party as in effect on the
date of such certification, (iii) resolutions of the Board of Directors or other
governing body of such Vulcan Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Vulcan Loan Party authorized
to sign the Loan Documents to which it is a party, and (in the case of the
Borrower) authorized to request a Borrowing or the issuance of a Letter of
Credit under the Credit Agreement.

 

24.                               Good Standing Certificate (or analogous
documentation if applicable) for each Vulcan Loan Party from the Secretary of
State (or analogous governmental entity) of the jurisdiction of its
organization, to the extent generally available in such jurisdiction.

 

25.                               Opinion of counsel for the Loan Parties.

 

26.                               A Certificate signed by the President, a Vice
President or a Financial Officer of the Borrower certifying that:

 

(i) the Specified Representations are true and correct in all material respects
(provided that any representation or warranty that is qualified by materiality,
Material Adverse Effect or similar language are true and correct in all
respects) on and as of the Revolving Commitment Increase Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (provided
that any representation or warranty that is qualified by materiality, Material
Adverse Effect or similar language are true and correct in all respects) as of
such earlier date;

 

4

--------------------------------------------------------------------------------


 

(ii) the Vulcan Acquisition Agreement Representations are true and correct in
all material respects (provided that any such representation or warranty that is
qualified by “materiality,” “Material Adverse Effect,” or similar language shall
be true and correct in all respects) on and as of the Revolving Commitment
Increase Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (provided that any representation or warranty that is
qualified by “materiality,” “Material Adverse Effect,” or similar language shall
be true and correct in all respects) as of such earlier date;

 

(iii) Since October 14, 2016, there has not occurred any change, event,
occurrence, fact, state of facts, development or effect that, individually or in
the aggregate with one or more other events, circumstances or changes, has had
or would reasonably be expected to have a “Material Adverse Effect” (as such
term is defined in the Vulcan Acquisition Agreement as in effect on October 14,
2016); and

 

(iv) the Vulcan Acquisition shall, substantially concurrently with the increase
of Commitments on the Revolving Commitment Increase Date, be consummated
pursuant to the Vulcan Acquisition Agreement, as in effect on October 14, 2016,
and no provision thereof shall have been amended or waived, and no consent or
request shall have been given under the Vulcan Acquisition Agreement, in any way
that is materially adverse to the Lenders in their capacities as such.

 

33.                               A Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Annex I hereto, certifying
that the Borrower and its Subsidiaries, on a consolidated basis after giving
effect to the Transactions, are solvent.

 

5

--------------------------------------------------------------------------------


 

Annex I to Exhibit E

 

FORM OF SOLVENCY CERTIFICATE

 

[               ], 20[    ]

 

This Solvency Certificate is being executed and delivered pursuant to
Section 4.02(b) of the Credit Agreement (the “Credit Agreement”), dated as of
December 5, 2016, among Almost Family, Inc. (the “Borrower”), the lenders party
thereto from time to time and JPMorgan Chase Bank, N.A., as the administrative
agent; the terms defined therein being used herein as therein defined.

 

I, [                            ], the chief financial officer of the Borrower,
solely in such capacity and not in an individual capacity, hereby certify that I
am the chief financial officer of the Borrower and that I am generally familiar
with the businesses and assets of the Borrower and its Subsidiaries (taken as a
whole), I have made such other investigations and inquiries as I have deemed
appropriate and I am duly authorized to execute this Solvency Certificate on
behalf of the Borrower pursuant to the Credit Agreement.

 

I further certify, solely in my capacity as chief financial officer of the
Borrower, and not in my individual capacity, as of the date hereof and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transactions on the date hereof, that, with respect to the Borrower and its
Subsidiaries on a consolidated basis, (a) the sum of the liabilities of the
Borrower and its Subsidiaries, taken as a whole, does not exceed either the
present fair saleable value or fair value of the assets of the Borrower and its
Subsidiaries, taken as a whole; (b) the capital of the Borrower and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Borrower and its Subsidiaries, taken as a whole, contemplated
through the maturity of the credit facilities evidenced by the Credit Agreement
and (c) the Borrower and its Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debt as they mature in the ordinary course of
business.  For the purposes hereof, the amount of any contingent liability at
any time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

 

By:

 

 

Name:

 

Title: Chief Financial Officer

 

7

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 5, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Almost Family, Inc. (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:                      , 20[    ]

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 5, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Almost Family, Inc. (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

Date:                      , 20[    ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 5, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Almost Family, Inc. (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Date:                      , 20[    ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 5, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Almost Family, Inc. (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:                      , 20[    ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603
Attention: [                   ]
Facsimile: [                  ]]

 

With a copy to:

 

[                  ]
[                  ]
Attention: [                   ]
Facsimile: [                   ]

 

Re:  Almost Family, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 5, 2016 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Almost
Family, Inc. (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The Borrower
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such Borrowing
requested hereby:

 

1.                                      Aggregate principal amount of
Borrowing:(1)

 

2.                                      Date of Borrowing (which shall be a
Business Day):

 

3.                                      Type of Borrowing (ABR or Eurodollar):

 

4.                                      Interest Period and the last day thereof
(if a Eurodollar Borrowing):(2)

 

5.                                      Location and number of the Borrower’s
account or any other account agreed upon by the Administrative Agent and the
Borrower to which proceeds of Borrowing are to be disbursed:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  Not less than applicable amounts specified in Section 2.02(c).

(2)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

1

--------------------------------------------------------------------------------


 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and](1) [4.02 and](2) 4.03 of the Credit Agreement
are satisfied as of the date hereof.

 

 

Very truly yours,

 

 

 

 

 

ALMOST FAMILY, INC.,

 

as the Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)  To be included only for Borrowings on the Effective Date.

(2)  To be included only for Borrowings on the Revolving Commitment Increase
Date.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603
Attention: [               ]
Facsimile: ([    ]) [    ]-[     ]]

 

Re:  Almost Family, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 5, 2016 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Almost
Family, Inc. (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The Borrower
hereby gives you notice pursuant to Section 2.08 of the Credit Agreement that it
requests to [convert][continue] an existing Borrowing under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to such [conversion][continuation] requested hereby:

 

1.                                      List date, Type, principal amount and
Interest Period (if applicable) of existing Borrowing:

 

2.                                      Aggregate principal amount of resulting
Borrowing:

 

3.                                      Effective date of interest election
(which shall be a Business Day):

 

4.                                      Type of Borrowing (ABR or Eurodollar):

 

5.                                      Interest Period and the last day thereof
(if a Eurodollar Borrowing):(1)

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

ALMOST FAMILY, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF]

 

NOTE

 

[                   ], 2016

 

FOR VALUE RECEIVED, the undersigned, Almost Family, Inc., a Delaware corporation
(the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [NAME OF LENDER]
(the “Lender”) the aggregate unpaid principal amount of all Loans made by the
Lender to the Borrower pursuant to the “Credit Agreement” (as defined below) on
the Maturity Date or on such earlier date as may be required by the terms of the
Credit Agreement.  Capitalized terms used herein and not otherwise defined
herein are as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement.  Interest hereunder is due and payable at such times and
on such dates as set forth in the Credit Agreement.

 

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurodollar Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Credit Agreement.

 

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Amended and Restated Credit Agreement dated as of December 5,
2016 by and among the Borrower, the financial institutions from time to time
parties thereto as Lenders and JPMorgan Chase Bank, N.A., as Administrative
Agent (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).  The Credit Agreement, among other
things, (i) provides for the making of Loans by the Lender to the Borrower from
time to time in an aggregate amount not to exceed at any time outstanding such
Lender’s Commitment, the indebtedness of the Borrower resulting from each such
Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

 

This Note is secured by the Collateral Documents. Reference is hereby made to
the Collateral Documents for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note, the Administrative Agent in respect of such
security and otherwise.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.  Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns.  The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns.  The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.

 

1

--------------------------------------------------------------------------------


 

This Note shall be construed in accordance with and governed by the law of the
Commonwealth of Kentucky.

 

*****

 

2

--------------------------------------------------------------------------------


 

 

ALMOST FAMILY, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

1

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

 

Amount of
Loan

 

Interest
Period/Rate

 

Amount of
Principal
Paid or
Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------